 

Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT TO THE

PURCHASE AND SALE AGREEMENT

This SECOND AMENDMENT TO THE PURCHASE AND SALE AGREEMENT (this “Amendment”),
dated as of April 25, 2019 (such date, the “Amendment Effective Date”), is
entered into by and among the following parties:

(i)         CENTRIC BRANDS INC., as Servicer (the “Servicer”);

(ii)       THE VARIOUS PARTIES LISTED ON THE SIGNATURE PAGES HERETO AS ORIGINAL
ORIGINATOR, as Originators under the Agreement described below (collectively,
the “Original Originators” and each, an “Original Originator”);

(iii)      CENTRIC-BCBG RETAIL LLC, as Additional Originator (the “Additional
Originator” and together with the Original Originators, the “Originators”); and

(iv)       SPRING FUNDING, LLC, as Buyer  under the Agreement described below
(the “Buyer”).

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Agreement
described below.

BACKGROUND

A.        The Original Originators, the Servicer and the Buyer entered into that
certain Purchase and Sale Agreement, dated as of October 29, 2018 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Agreement”).

B.         Concurrently herewith, the Servicer, the Buyer, as seller, the
Purchaser and the Administrative Agent are entering into that certain Second
Amendment to the Receivables Purchase Agreement, dated as of the date hereof
(the “Receivables Purchase Agreement Amendment”).

C.         The Additional Originator desires to join the Agreement as Originator
thereunder on the Amendment Effective Date.

D.        The parties hereto desire to amend the Agreement as set forth herein.

NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

SECTION 1.   Amendments to the Agreement.  The Agreement is hereby amended as
shown on the marked pages set forth on Exhibit A hereto.

SECTION 2.   Joinder of Additional Originator.  The Additional Originator hereby
agrees that it shall be bound by all of the terms, conditions and provisions of,
and shall be deemed to be





 

--------------------------------------------------------------------------------

 

 

a party to (as if it were an original signatory to), the Agreement and each of
the other relevant Transaction Documents.  From and after the later of the date
hereof and the date that the Additional Originator has complied with all of the
requirements of Section 4.3 of the Agreement, the Additional Originator shall be
an Originator for all purposes of the Agreement and all other Transaction
Documents.  The Additional Originator hereby acknowledges that it has received
copies of the Agreement and the other Transaction Documents and that the
Administrative Agent hereby acknowledges that this Amendment shall be deemed to
satisfy the requirements of Section 4.3(b) of the Agreement.

SECTION 3.   Representations and Warranties of the Originators and
Servicer.  The Originators and the Servicer each hereby represent and warrant to
each of the parties hereto as of the date hereof as follows:

(a)        Representations and Warranties.  The representations and warranties
made by it in the Agreement and each of the other Transaction Documents to which
it is a party are true and correct as of the date hereof.

(b)        Enforceability.  The execution and delivery by it of this Amendment,
and the performance of its obligations under this Amendment, the Agreement (as
amended hereby) and the other Transaction Documents to which it is a party are
within its organizational powers and have been duly authorized by all necessary
action on its part, and this Amendment, the Agreement (as amended hereby) and
the other Transaction Documents to which it is a party are (assuming due
authorization and execution by the other parties thereto) its valid and legally
binding obligations, enforceable in accordance with its terms, except (x) the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws from time to time in effect relating to
creditors’ rights, and (y) the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

(c)        No Event of Termination.  No Event of Termination or Unmatured Event
of Termination has occurred and is continuing, or would occur as a result of
this Amendment or the transactions contemplated hereby.

SECTION 4.   Entire Agreement.  Except as otherwise amended hereby, all of the
other terms and provisions of the Agreement are and shall remain in full force
and effect and the Agreement, as amended and supplemented by this Amendment, is
hereby ratified and confirmed by the parties hereto. After this Amendment
becomes effective, all references in the Agreement (or in any other Transaction
Document) to “this Agreement”, “hereof”, “herein” or words of similar effect
referring to the Agreement shall be deemed to be references to the Agreement as
amended by this Amendment. This Amendment contains the entire understanding of
the parties with respect to the provisions of the Agreement amended and
supplemented hereby and may not be modified except in writing signed by all
parties. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Agreement other than as set
forth herein.





2

--------------------------------------------------------------------------------

 

 

SECTION 5.   Effectiveness.  This Amendment shall become effective as of the
Amendment Effective Date, concurrently with the effectiveness to the Receivables
Purchase Agreement Amendment, upon the Administrative Agent’s receipt of:

(a)        counterparts to this Amendment executed by each of the parties
hereto; and

(b)        each of the documents with respect to the New Originator described in
Section 4.1 of the Agreement, in each case in form and substance satisfactory to
the Buyer, the Administrative Agent (as the Buyer’s assignee) and each
Purchaser.

SECTION 6.    Severability.  Any provisions of this Amendment which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 7.   Transaction Document.  This Amendment shall be a Transaction
Document for purposes of the Receivables Purchase Agreement.

SECTION 8.   Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
instrument.  Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

SECTION 9.   GOVERNING LAW AND JURISDICTION.

(a)        THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF).

(b)        EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN
NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR ANY OTHER TRANSACTION DOCUMENT, AND EACH PARTY HERETO
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED, IN EACH CASE, IN SUCH NEW YORK STATE
COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO
SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN SUCH COURT.  THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN





3

--------------------------------------------------------------------------------

 

 

OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.

SECTION 10.  Section Headings.  The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.

 

[SIGNATURE PAGES FOLLOW]

 

 



4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

 

 

 

SPRING FUNDING, LLC,

 

as Buyer

 

 

 

By:

/s/ Lori Nembirkow

 

 

Name:

Lori Nembirkow

 

 

Title:

Secretary

 

 

 

CENTRIC BRANDS INC., as Servicer

 

 

 

By:

/s/ Lori Nembirkow

 

 

Name:

Lori Nembirkow

 

 

Title:

Secretary

 

 

 

AMERICAN MARKETING ENTERPRISES INC.,

 

BRIEFLY STATED INC.,

 

F&T APPAREL LLC,

 

CENTRIC ACCESSORIES GROUP LLC,

 

CENTRIC BEAUTY LLC,

 

CENTRIC DENIM USA, LLC,

 

CENTRIC JEWELRY INC.

 

CENTRIC SOCKS LLC

 

CENTRIC WEST LLC

 

KHQ INVESTMENT LLC

 

ROSETTI HANDBAGS AND ACCESSORIES, LTD.

 

VZI INVESTMENT CORP.

 

DFBG SWIMS LLC

 

CENTRIC-BCBG LLC

 

HUDSON CLOTHING LLC

 

ROBERT GRAHAM DESIGNS LLC, each as an Original Originator

 

 

 

By:

/s/ Lori Nembirkow

 

 

Name:

Lori Nembirkow

 

 

Title:

Secretary

 





S-1

 

Second Amendment to

Purchase and Sale Agreement (Centric)

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

CENTRIC-BCBG RETAIL LLC,
as Additional Originator

 

 

 

By:

/s/ Lori Nembirkow

 

 

Name:

Lori Nembirkow

 

 

Title:

Secretary

 





S-2

 

Second Amendment to

Purchase and Sale Agreement (Centric)

--------------------------------------------------------------------------------

 

 

 

 

 

 

Acknowledged by:

 

 

 

PNC BANK, NATIONAL ASSOCIATION
as Administrative Agent

 

 

 

By:

/s/ Michael Brown

 

 

Name:

Michael Brown

 

 

Title:

Senior Vice President

 

 

 

PNC BANK, NATIONAL ASSOCIATION,
as a Purchaser

 

 

 

By:

/s/ Michael Brown

 

 

Name:

Michael Brown

 

 

Title:

Senior Vice President

 

 

 

PNC CAPITAL MARKETS LLC,
as Structuring Agent

 

 

 

By:

/s/ Michael Brown

 

 

Name:

Michael Brown

 

 

Title:

Senior Vice President

 

 

 



S-3

 

Second Amendment to

Purchase and Sale Agreement (Centric)

--------------------------------------------------------------------------------

 

EXHIBIT BA to Omnibus Second Amendment, dated as of January 23, April 25, 2019

EXHIBIT A

PURCHASE AND SALE AGREEMENT


Dated as of October 29, 2018

among

VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO,

as Originators,

CENTRIC BRANDS INC.,

as Servicer,

and

SPRING FUNDING, LLC,

as Buyer

 

 



 

--------------------------------------------------------------------------------

 

 

CONTENTS

Clause

Subject Matter

Page

 

 

 

ARTICLE I

AGREEMENT TO PURCHASE AND SELL


2

SECTION 1.1      Agreement To Purchase and Sell


2

SECTION 1.2      Timing of Purchases


3

SECTION 1.3      Consideration for Purchases


3

SECTION 1.4      Purchase and Sale Termination Date

 3

SECTION 1.5      Intention of the Parties

3 4

ARTICLE II

PURCHASE REPORT; CALCULATION OF PURCHASE PRICE


4

SECTION 2.1      Purchase Report


4

SECTION 2.2      Calculation of Purchase Price

5 4

ARTICLE III

CONTRIBUTIONS AND PAYMENT OF PURCHASE PRICE


5

SECTION 3.1      Initial Contribution of Receivables and; Initial Purchase Price
Payment and Contributions of Letters of Credit


5

SECTION 3.2      Subsequent Purchase Price Payments


6

SECTION 3.3      Settlement as to Specific Receivables and Dilution

6 7

ARTICLE IV

CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS


8

SECTION 4.1Conditions Precedent to Initial Purchase


8

SECTION 4.2      Certification as to Representations and Warranties

9 10

SECTION 4.3      Additional Originators

9 10

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS

10 11

SECTION 5.1      Existence and Power

10 11

SECTION 5.2      Power and Authority; Due Authorization

10 11

SECTION 5.3      No Conflict or Violation

10 11

SECTION 5.4      Governmental Approvals

11 12

SECTION 5.5      Valid Sale

11 12

SECTION 5.6      Binding Effect of Agreement

11 12

SECTION 5.7      Accuracy of Information

11 12

SECTION 5.8      Actions, Suits


12

SECTION 5.9      No Material Adverse Effect

12 13

SECTION 5.10    Names and Location

12 13

SECTION 5.11    Margin Stock

12 13

SECTION 5.12    Eligible Receivables

12 13

SECTION 5.13    Credit and Collection Policy

12 13

SECTION 5.14    Investment Company Act


13

SECTION 5.15    Anti-Money Laundering/International Trade Law Compliance


13

SECTION 5.16    Financial Condition


13

SECTION 5.17    Tax Status

13 14

SECTION 5.18    ERISA

13 14

SECTION 5.19    Bulk Sales Act


14

SECTION 5.20    No Fraudulent Conveyance


14

i

--------------------------------------------------------------------------------

 

 

CONTENTS

Clause

Subject Matter

Page

 

 

 



SECTION 5.21    Ordinary Course of Business

14 15

SECTION 5.22    Good Title; Perfection

14 15

SECTION 5.23    Perfection Representations


15

SECTION 5.24    Reliance on Separate Legal Identity

15 16

SECTION 5.25    Opinions


16

SECTION 5.26    Enforceability of Contracts


16

SECTION 5.27    Nature of Pool Receivables


16

SECTION 5.28    Compliance with Applicable Laws

16 17

SECTION 5.29    Servicing Programs

16 17

SECTION 5.30    Adverse Change in Receivables

16 17

SECTION 5.31    Compliance with Transaction Documents

16 17

SECTION 5.32    Whitehall Funding Account [Reserved]

16 17

SECTION 5.33    Collection Agency Agreement

    17

SECTION 5.34    Reaffirmation of Representations and Warranties by each
Originator

16 17

ARTICLE VI

COVENANTS OF THE ORIGINATORS

17 18

SECTION 6.1      Covenants

17 18

SECTION 6.2      Separateness Covenants

23 25

SECTION 6.3      Buyer’s Covenant 

   26

ARTICLE VII

ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES

24 26

SECTION 7.1      Rights of the Buyer

25 26

SECTION 7.2      Responsibilities of the Originators

25 27

SECTION 7.3      Further Action Evidencing Purchases

25 27

SECTION 7.4      Application of Collections

26 28

SECTION 7.5      Performance of Obligations

26 28

ARTICLE VIII

REMEDIES FOLLOWING PURCHASE AND SALE TERMINATION EVENTS DATE

26 28

SECTION 8.1      Purchase and Sale Termination Events

26 28

SECTION 8.2      Remedies Cumulative

27 28

ARTICLE IX

INDEMNIFICATION

27 28

SECTION 9.1      Indemnities by the Originators

27 28

ARTICLE X

MISCELLANEOUS

30 31

SECTION 10.1      Amendments,  etc

30 31

SECTION 10.2      Notices, etc


31

SECTION 10.3      No Waiver; Cumulative Remedies

31 32

SECTION 10.4      Binding Effect; Assignability

31 32

SECTION 10.5      Governing Law

31 32

SECTION 10.6      Costs, Expenses and Taxes


32

SECTION 10.7      SUBMISSIONCONSENT TO JURISDICTION

32 33

SECTION 10.8      WAIVER OF JURY TRIAL

33 

SECTION 10.9      Captions and Cross References; Incorporation by Reference

33 34

ii

--------------------------------------------------------------------------------

 

 

CONTENTS

Clause

Subject Matter

Page

 

 

 



SECTION 10.10    Execution in Counterparts

33 34

SECTION 10.11    Acknowledgment and Agreement

33 34

SECTION 10.12    No Proceeding

33 34

SECTION 10.13    Mutual Negotiations


34

SECTION 10.14    Joint and Several Liability

34 35

SECTION 10.15    Severability

34 35

 

SCHEDULES

 

 

Schedule I

List and Location of Each Originator

Schedule II

Location of Books and Records of Originators

Schedule III

Trade Names

Schedule IV

Notice Addresses

 

EXHIBITS

 

 

 

Exhibit A

Form of Purchase Report

Exhibit B

Form of Intercompany Loan Agreement

Exhibit C

Form of Joinder Agreement

 

 

 

 



iii

--------------------------------------------------------------------------------

 

 

This PURCHASE AND SALE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of October 29,
2018 is entered into among CENTRIC BRANDS INC. (f/k/a DIFFERENTIAL BRANDS GROUP
INC.), a Delaware corporation (“Centric”), and the VARIOUS ENTITIES LISTED ON
SCHEDULE I HERETO (collectively, the “Originators” and each, an “Originator”),
Centric, as initial Servicer (as defined below), and SPRING FUNDING, LLC, a
Delaware limited liability company (the “Buyer”).

DEFINITIONS

Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Article I of the Receivables Purchase
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Purchase
Agreement”), among the Buyer, as seller, Centric, as initial Servicer (in such
capacity, the “Servicer”), the Persons from time to time party thereto as
Purchasers, PNC Bank, National Association, as Administrative Agent and PNC
Capital Markets, LLC, as Structuring Agent. All references hereto to months are
to calendar months unless otherwise expressly indicated. All accounting terms
not specifically defined herein shall be construed in accordance with GAAP, as
in effect from time to time. All terms used in Article 9 of the UCC in the State
of New York, and not specifically defined herein, are used herein as defined in
such Article 9. Unless the context otherwise requires, “or” means “and/or,” and
“including” (and with correlative meaning “include” and “includes”) means
including without limiting the generality of any description preceding such
term.

BACKGROUND

1.         The Buyer is a special purpose limited liability company, all of the
issued and outstanding membership interests of which are owned by American
Marketing Enterprises Inc. (“Contributing Originator”).

2.         The Originators generate Receivables in the ordinary course of their
businesses.

3.         The Originators wish to sell and/or, in the case of the Contributing
Originator, contribute Receivables and the Related Rights to the Buyer, and the
Buyer is willing to purchase and/or accept such Receivables and the Related
Rights from the Originators, on the terms and subject to the conditions set
forth herein.

4.         The Originators and the Buyer intend each such transaction to be a
true sale and/or, in the case of Contributing Originator, an absolute
contribution and conveyance of Receivables and the Related Rights by each
Originator to the Buyer, providing the Buyer with the full benefits of ownership
of the Receivables, and the Originators and the Buyer do not intend the
transactions hereunder to be characterized as a loan from the Buyer to any
Originator.

5.         The Buyer intends to sell the Receivables and the Related Rights to
the Administrative Agent (for the ratable benefit of the Purchasers according to
their Capital as increased or reduced from time to time) pursuant to the
Receivables Purchase Agreement.





Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

ARTICLE I
AGREEMENT TO PURCHASE AND SELL

SECTION 1.1  Agreement To Purchase and Sell.  On the terms and subject to the
conditions set forth in this Agreement, each Originator, severally and for
itself, agrees to sell to the Buyer, and the Buyer agrees to purchase from such
Originator, from time to time on or after the Closing Date, but before the
Purchase and Sale Termination Date (as defined in Section 1.4), all of such
Originator’s right, title and interest in and to:

(a)        each Receivable (other than Contributed Receivables as defined in
Section 3.1(a)) of such Originator that existed and was owing to such Originator
at the closing of such Originator’s business on the Cut-Off Date (as defined
below);

(b)        each Receivable (other than Contributed Receivables) generated or
acquired (including any Whitehall Funding Receivables acquired from Whitehall
Funding upon the effectiveness of any irrevocable transfer thereof by Whitehall
Funding to an Originator) by such Originator from and including the Cut-Off Date
to but excluding the Purchase and Sale Termination Date;

(c)        all of such Originator’s interest in any goods (including Returned
Goods), and documentation of title evidencing the shipment or storage of any
goods (including Returned Goods), the sale of which gave rise to such
Receivable;

(d)        all instruments and chattel paper that may evidence such Receivable;

(e)        all other security interests or liens and property subject thereto
from time to time purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all UCC financing statements or similar filings relating thereto;

(f)        solely to the extent applicable to such Receivable, all of such
Originator’s rights, interests and claims under the related Contracts and all
guaranties, indemnities, insurance and other agreements (including the related
Contract) or arrangements of whatever character from time to time supporting or
securing payment of such Receivable or otherwise relating to such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise,
including, without limitation, any Credit Purchase Agreement covering all or any
portion of such Receivable;

(g)        all books and records of such Originator to the extent related to any
of the foregoing, and all rights, remedies, powers, privileges, title and
interest (but not obligations) in and to each Lock-Box and all Collection
Accounts, into which any Collections or other proceeds with respect to such
Receivables may be deposited, and any related investment property acquired with
any such Collections or other proceeds (as such term is defined in the
applicable UCC); and





2

--------------------------------------------------------------------------------

 

 

(h)        all Collections and other proceeds (as defined in the UCC) of any of
the foregoing that are or were received by such Originator on or after the
Cut-Off Date, including, without limitation, all funds which either are received
by such Originator, the Buyer or the Servicer from or on behalf of the Obligors
in payment of any amounts owed (including, without limitation, invoice price,
finance charges, interest and all other charges) in respect of any of the above
Receivables or are applied to such amounts owed by the Obligors (including,
without limitation, any insurance payments that such Originator, the Buyer or
the Servicer applies in the ordinary course of its business to amounts owed in
respect of any of the above Receivables, and net proceeds of sale or other
disposition of Returned Goods or other collateral of the Obligors in respect of
any of the above Receivables or any other parties directly or indirectly liable
for payment of such Receivables);

provided, that (i) no Whitehall Funding Receivables or Related Rights with
respect thereto shall be sold or contributed hereunder until such time as such
Whitehall Funding Receivables cease to constitute Whitehall Funding Receivables
upon the effectiveness of any irrevocable transfer thereof by Whitehall Funding
to an Originator and (ii) until the Blocked Account Retitling Date, any rights
with respect to the GBG Account shall be subject to the Whitehall Funding
Intercreditor Agreement.

All purchases and contributions hereunder shall be made without recourse, but
shall be made pursuant to, and in reliance upon, the representations, warranties
and covenants of the Originators set forth in this Agreement.  No obligation or
liability to any Obligor on any Receivable is intended to be assumed by the
Buyer hereunder, and any such assumption is expressly disclaimed.  The property,
proceeds and rights described in clauses (c) through (h) above are herein
referred to as the “Related Rights”, and the Buyer’s foregoing commitment to
purchase Receivables and Related Rights is herein called the “Purchase
Facility.”  Notwithstanding that clauses (c) through (h) describe interests
related to Receivables sold to the Buyer, such properties, proceeds and rights
as they relate to Contributed Receivables shall also constitute “Related Rights”
of Contributed Receivables.

As used herein, “Cut-Off Date” means (a) with respect to each Originator party
hereto on October 29, 2018, and (b) with respect to any Originator that first
becomes a party hereto after the date hereof, the calendar day prior to the date
on which such Originator becomes a party hereto or such other date as the Buyer
and such Originator agree to in writing.

SECTION 1.2  Timing of Purchases.

(a)        Closing Date Purchases.  Effective on the Closing Date, each
Originator hereby sells to the Buyer, and the Buyer hereby purchases, such
Originator’s entire right, title and interest in, to and under (i) each
Receivable (other than Contributed Receivables) that existed and was owing to
such Originator at the Cut-Off Date, (ii) each Receivable (other than
Contributed Receivables) generated by such Originator from and including the
Cut-Off Date, to and including the Closing Date, and (iii) all Related Rights
with respect thereto.

(b)        Subsequent Purchases.  After the Closing Date, until the Purchase and
Sale Termination Date, each Receivable and the Related Rights generated by each
Originator shall be, and shall be deemed to have been, sold or contributed, as
applicable, by such Originator to the Buyer immediately (and without further
action) upon the creation of such Receivable.

SECTION 1.3  Consideration for Purchases.  On the terms and subject to the
conditions set forth in this Agreement, the Buyer agrees to make Purchase Price
payments to the Originators and to reflect all capital contributions in
accordance with Article III.

SECTION 1.4  Purchase and Sale Termination Date.  The “Purchase and Sale
Termination Date” shall be the earlier to occur of (a) the date that is three
(3) Business Days following the



3

--------------------------------------------------------------------------------

 

 

occurrence of the Termination Date (under and as defined in the Receivables
Purchase Agreement) and (b) the Final Payout Date.

SECTION 1.5  Intention of the Parties.  It is the express intent of each
Originator and the Buyer that each conveyance by such Originator to the Buyer
pursuant to this Agreement of the Receivables, including without limitation, all
Receivables, if any, constituting general intangibles as defined in the UCC, and
all Related Rights be construed as a valid and perfected sale (or contribution)
and absolute assignment (without recourse except as provided herein) of such
Receivables and Related Rights by such Originator to the Buyer (rather than the
grant of a security interest to secure a debt or other obligation of such
Originator) and that the right, title and interest in and to such Receivables
and Related Rights conveyed to the Buyer be prior to the rights of and
enforceable against all other Persons at any time, including, without
limitation, lien creditors, secured lenders, purchasers and any Person claiming
through such Originator.  Notwithstanding the foregoing, (i) this Agreement also
shall be deemed to be, and hereby is, a security agreement within the meaning of
the UCC and (ii) each Originator shall be deemed to have granted to the Buyer as
of the date of this Agreement, and such Originator hereby grants to the Buyer a
security interest in, to and under all of such Originator’s right, title and
interest in and to: (A) the Receivables and the Related Rights now existing and
hereafter created by such Originator transferred or purported to be transferred
hereunder, (B) all monies due or to become due and all amounts received with
respect thereto and (C) all books and records of such Originator to the extent
related to any of the foregoing.

ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE

SECTION 2.1  Purchase Report.  On the Closing Date and on each date when an
Information Package is due to be delivered under the Receivables Purchase
Agreement (each such date, a “Monthly Purchase Report Date”), the Servicer shall
deliver to the Buyer and each Originator a report in substantially the form of
Exhibit A (each such report being herein called a “Purchase Report”) setting
forth, among other things:

(a)        Receivables purchased by the Buyer from each Originator, or
contributed to the capital of the Buyer by Contributing Originator, on the
Closing Date (in the case of the Purchase Report to be delivered on the Closing
Date);

(b)        Receivables purchased by the Buyer from each Originator, or
contributed to the capital of the Buyer by Contributing Originator, during the
calendar month immediately preceding such Monthly Purchase Report Date (in the
case of each subsequent Purchase Report); and

(c)        the calculations of reductions of the Purchase Price for any
Receivables as provided in Section 3.3(a) and (b).

SECTION 2.2  Calculation of Purchase Price.  The “Purchase Price” to be paid to
each Originator on any Payment Date in accordance with the terms of Article III
for the Receivables and the Related Rights that are purchased hereunder from
such Originator shall be determined in accordance with the following formula:





4

--------------------------------------------------------------------------------

 

 

PP

=

OB x FMVD

where:

 

 

PP

=

Purchase Price for each Receivable as calculated on the relevant Payment Date.

OB

=

The Outstanding Balance of such Receivable on the relevant Payment Date.

FMVD

=

Fair Market Value Discount, as measured on such Payment Date, which is equal to
the quotient (expressed as percentage) of (a) one, divided by (b) the sum of (i)
one, plus (ii) the product of (A) the Prime Rate on such Payment Date, times (B)
a fraction, the numerator of which is the Days’ Sales Outstanding (calculated as
of the last day of the calendar month immediately preceding such Payment Date)
and the denominator of which is 365 or 366, as applicable.

 

“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that the Originators are open for business.

“Prime Rate” means a per annum rate equal to the “U.S. Prime Rate” as published
in the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Administrative Agent in its sole discretion.

ARTICLE III
CONTRIBUTIONS AND PAYMENT OF PURCHASE PRICE

SECTION 3.1  Initial Contribution of Receivables; Initial Purchase Price Payment
and Contributions of Letters of Credit.

(a)        On the Closing Date, Contributing Originator shall, and hereby does,
contribute to the capital of the Buyer Receivables and Related Rights consisting
of each Receivable of Contributing Originator that exists and is owing to
Contributing Originator on the Closing Date beginning with the oldest of such
Receivables and continuing chronologically thereafter such that the equity
(taking into account any cash contributions made on or prior to the Closing
Date) held by Contributing Originator in the Buyer, after giving effect to such
contribution of Receivables (the value of which shall be determined based on the
Purchase Price definition), shall be at least equal to the Required Capital
Amount.  Each Receivable contributed by Contributing Originator to the capital
of the Buyer pursuant to this Section 3.1(a) and Section 3.2 below is herein
referred to as a “Contributed Receivable”.

(b)        On the terms and subject to the conditions set forth in this
Agreement, the Buyer agrees to pay to each Originator the Purchase Price for the
purchase to be made from such Originator on the Closing Date (i) to the extent
the Buyer has cash available therefor, partially in cash (in an amount to be
agreed between the Buyer and such Originator and set forth in the initial





5

--------------------------------------------------------------------------------

 

 

Purchase Report) and, solely in the case of Contributing Originator if elected
by Contributing Originator in its sole discretion, by accepting a contribution
to the Buyer’s capital and (ii) the remainder by accepting an Intercompany Loan
from such Originator that was made under an intercompany loan agreement in the
form of Exhibit B (each such intercompany loan agreement, as it may be amended,
supplemented or otherwise modified from time to time, each being herein called
an  “Intercompany Loan Agreement”) with an initial principal amount equal to the
remaining Purchase Price payable to such Originator not paid in cash or, in the
case of Contributing Originator, contributed to the Buyer’s capital. As used
herein, “Intercompany Loan” has the meaning set forth in the related
Intercompany Loan Agreement.

(c)        The Contributing Originator may, from time to time if elected by
Contributing Originator in its sole discretion, contribute to the capital of the
Buyer letters of credit procured by the Contributing Originator for which the
beneficiary thereof is the Administrative Agent (each such letter of credit, a
“Contributed Letter of Credit”).  The Contributing Originator shall ensure that
each Contributed Letter of Credit constitutes an Eligible Supporting Letter of
Credit on the date of contribution and that all reimbursement obligations
thereunder are the obligation of the Contributing Originator.  Following the
contribution of any Contributed Letter of Credit to the capital of the Buyer,
the Contributing Originator (i) shall provide the Buyer and the Administrative
Agent with such information and documentation as the Buyer or the Administrative
Agent may from time to time reasonably request and take such action with respect
to such Contributed Letter of Credit as may from time to time be reasonably
requested by the Buyer or the Administrative Agent and (ii) shall not amend,
restate, supplement or terminate such Contributed Letter of Credit without the
prior written consent of the Buyer and the Administrative Agent (such consent
not to be unreasonably withheld).  By accepting any Contributed Letter of
Credit, the Buyer shall be deemed to represent and warrant that both before and
after giving effect to such contribution, (i) the Buyer is Solvent and no
Insolvency Proceeding is pending or threatened, (ii) no Event of Termination has
occurred and is continuing and (iii) the Buyer is able to pay its debts and
other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business and without the need to utilize or
otherwise draw upon such Contributed Letter of Credit.  By making any such
contribution, the Contributing Originator shall be deemed to make each of the
representations and warranties set forth in Article V on the effective date of
such contribution and with respect to each representation and warranty that
relates to any Receivable or Related Rights, as if such representation and
warranty related to such Contributed Letter of Credit, mutatis mutandis.  Each
of the Contributing Originator and the Buyer intend that the transactions under
this clause (c) both (i) constitute valid contributions of Contributed Letters
of Credit by the Contributing Originator to the Buyer, providing the Buyer with
the full risks and benefits of ownership of the Contributed Letters of Credit
and (ii) do not constitute recourse with respect to the Pool Receivables.

SECTION 3.2  Subsequent Purchase Price Payments.  On each Payment Date
subsequent to the Closing Date, on the terms and subject to the conditions set
forth in this Agreement, the Buyer shall pay the Purchase Price to each
Originator for the Receivables and the Related Rights generated by such
Originator on such Payment Date:

(a)        First, in cash to each Originator to the extent the Buyer has cash
available therefor (and such payment is not prohibited under the Receivables
Purchase Agreement);





6

--------------------------------------------------------------------------------

 

 

(b)        Second, solely in the case of Contributing Originator, if elected by
Contributing Originator in its sole discretion, to the extent any portion of the
Purchase Price remains unpaid, by accepting a contribution of such Receivables
and the Related Rights to its capital in an amount equal to such remaining
unpaid portion of such Purchase Price; and

(c)        Third, to the extent any portion of the Purchase Price remains
unpaid, an Intercompany Loan shall automatically be made by such Originator to
the Buyer with an initial principal amount equal to the lesser of (x) such
remaining unpaid portion of such Purchase Price and (y) the maximum amount that
could be made without rendering the Buyer’s Net Worth less than the Required
Capital Amount;

provided,  however, that if more than one Originator is selling Receivables to
the Buyer on the date of such purchase, the Buyer shall make cash payments among
the Originators in such a way as to minimize to the greatest extent practicable
the aggregate outstanding principal amount of all Intercompany Loans; provided,
further, however, that the foregoing shall not be construed to require
Contributing Originator to make any capital contribution to the Buyer.

“Net Worth” has the meaning set forth under “Seller’s Net Worth” in the
Receivables Purchase Agreement.

All amounts paid by the Buyer to any Originator shall be allocated first to the
payment of any Purchase Price then due and unpaid, second to the payment of
accrued and unpaid interest on the Intercompany Loans made by such Originator
and third to the repayment of the outstanding principal amount on the
Intercompany Loans made by such Originator to the extent of such outstanding
principal amount thereof as of the date of such payment before such amounts may
be allocated for any other purpose.  The Servicer shall make all appropriate
record keeping entries with respect to each of the Intercompany Loans to reflect
the foregoing payments and payments and reductions made pursuant to Section 3.3,
and absent manifest error, such entries shall constitute prima facie evidence of
the accuracy of the information so entered.

If, on any Business Day, the Buyer is unable to pay the Purchase Price for
Receivables and Related Rights pursuant to this Section 3.2, then the
Originators shall on such Business Day provide written notice thereof to the
Administrative Agent.

SECTION 3.3  Settlement as to Specific Receivables and Dilution.

(a)        If, (i) on the day of purchase or contribution of any Receivable from
an Originator hereunder, any of the representations or warranties set forth in
Sections 5.5,  5.12,  5.20,  5.22,  5.23,  5.26 or 5.27 are not true with
respect to such Receivable or (ii) as a result of any action or inaction (other
than solely as a result of the failure to collect such Receivable due to a
discharge in bankruptcy or similar insolvency proceeding or other credit related
reasons with respect to the relevant Obligor) of such Originator, on any
subsequent day, any of such representations or warranties set forth in Sections
5.5,  5.12,  5.20,  5.22,  5.23,  5.26 or 5.27 is no longer true with respect to
such Receivable, then the Purchase Price for such Receivable shall be reduced by
an amount equal to the Outstanding Balance of such Receivable and shall be
accounted to such Originator as provided in clause (c) below; provided, that if
the Buyer thereafter receives payment





7

--------------------------------------------------------------------------------

 

 

on account of the Outstanding Balance of such Receivable, the Buyer promptly
shall deliver such funds to such Originator.

(b)        If, on any day, the Outstanding Balance of any Receivable purchased
or contributed hereunder is either (i) reduced or canceled as a result of (A)
any defective, rejected or returned goods or services, any cash or other
discount, or any failure by an Originator to deliver any goods or perform any
services or otherwise perform under the underlying Contract or invoice, (B) any
change in or cancellation of any of the terms of such Contract or invoice or any
other adjustment by an Originator, the Servicer or the Buyer which reduces the
amount payable by the Obligor on the related Receivable, (C) any rebates,
warranties, allowances or charge-backs or (D) any setoff or credit in respect of
any claim by the Obligor thereof (whether such claim arises out of the same or a
related transaction or an unrelated transaction), or (ii) subject to any
specific dispute, offset, counterclaim or defense whatsoever (except the
discharge in bankruptcy of the Obligor thereof), then the Purchase Price with
respect to such Receivable shall be reduced by the amount of such net reduction
or dispute and shall be accounted to such Originator as provided in clause (c)
below.

(c)        Any reduction in the Purchase Price of any Receivable pursuant to
clause (a) or (b) above shall be applied as a credit for the account of the
Buyer against the Purchase Price of Receivables subsequently purchased by the
Buyer from such Originator hereunder; provided,  however if there have been no
purchases of Receivables from such Originator (or insufficiently large purchases
of Receivables prior to the Settlement Date immediately following any such
reduction in the Purchase Price of any Receivable) to create a Purchase Price
sufficient to so apply such credit against, the amount of such credit:

(i)         to the extent of any outstanding principal balance under the
Intercompany Loans made by such Originator, shall be deemed to be a payment
under, and shall be deducted from the outstanding principal amount of, the
Intercompany Loans made by such Originator; and

(ii)        after making any deduction pursuant to clause (i) above, shall be
paid in cash to the Buyer by such Originator on such Settlement Date subject to
the following proviso;

provided,  further, that at any time (x) when an Event of Termination or an
Unmatured Event of Termination exists under the Receivables Purchase Agreement
or (y) on or after the Termination Date, the amount of any such credit shall be
paid by such Originator to the Buyer in cash by deposit of immediately available
funds into a Collection Account for application by the Servicer to the same
extent as if Collections of the applicable Receivable in such amount had
actually been received on such date.

ARTICLE IV
CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS

SECTION 4.1  Conditions Precedent to Initial Purchase.  The initial purchase
hereunder is subject to the condition precedent that the Buyer, the
Administrative Agent (as the Buyer’s assignee) and each Purchaser shall have
received, on or before the Closing Date, the following,





8

--------------------------------------------------------------------------------

 

 

each (unless otherwise indicated) dated the Closing Date, and each in form and
substance satisfactory to the Buyer and the Administrative Agent (as the Buyer’s
assignee) and each Purchaser:

(a)        a copy of the resolutions or unanimous written consent of the board
of directors or other governing body of each Originator, approving this
Agreement and the other Transaction Documents to be executed and delivered by it
and the transactions contemplated hereby and thereby, certified by the Secretary
or Assistant Secretary of such Originator;

(b)        good standing certificates for each Originator issued as of a recent
date acceptable to the Buyer and the Administrative Agent (as the Buyer’s
assignee) by the Secretary of State (or similar official) of the jurisdiction of
such Originator’s organization or formation, except where the failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect;

(c)        a certificate of the Secretary or Assistant Secretary of each
Originator, certifying the names and true signatures of the officers authorized
on such Person’s behalf to sign this Agreement and the other Transaction
Documents to be executed and delivered by it (on which certificate the Servicer,
the Buyer, the Administrative Agent (as the Buyer’s assignee) and each Purchaser
may conclusively rely until such time as the Servicer, the Buyer, the
Administrative Agent (as the Buyer’s assignee) and each Purchaser shall receive
from such Person a revised certificate meeting the requirements of this
clause (c));

(d)        the certificate or articles of incorporation or other organizational
document of each Originator (including all amendments and modifications thereto)
duly certified by the Secretary of State (or similar official) of the
jurisdiction of such Originator’s organization as of a recent date, together
with a copy of the by-laws or other governing documents of such Originator
(including all amendments and modifications thereto), as applicable, each duly
certified by the Secretary or an Assistant Secretary of such Originator;

(e)        proper financing statements (Form UCC-1) that have been duly
authorized and name each Originator as the debtor/seller and the Buyer as the
buyer/assignor (and the Administrative Agent, for the benefit of the Purchasers,
as secured party/assignee) of the Receivables generated by such Originator as
may be necessary or, in the Buyer’s or the Administrative Agent’s reasonable
opinion, desirable under the UCC of all appropriate jurisdictions to perfect the
Buyer’s ownership or security interest in such Receivables and the Related
Rights in which an ownership or security interest has been assigned to it
hereunder;

(f)        a written search report from a Person satisfactory to the Buyer and
the Administrative Agent (as the Buyer’s assignee) listing all effective
financing statements that name the Originators as debtors or sellers and that
are filed in all jurisdictions in which filings may be made against such Person
pursuant to the applicable UCC, together with copies of such financing
statements (none of which, except for those described in the foregoing clause
(e) (and/or released or terminated, as the case may be, prior to the date
hereof), shall cover any Receivable or any Related Rights which are to be sold
to the Buyer hereunder), and Tax and judgment lien search reports (including,
without limitation, liens of the PBGC) from a Person satisfactory to the Buyer





9

--------------------------------------------------------------------------------

 

 

and the Administrative Agent (as the Buyer’s assignee) showing no evidence of
such liens filed against any Originator;

(g)        favorable opinions of counsel to the Originators, in form and
substance satisfactory to the Buyer, the Administrative Agent and each
Purchaser;

(h)        a copy of an Intercompany Loan Agreement entered into by each
Originator and the Buyer, duly executed by such Originator and the Buyer; and

(i)         evidence of the execution and delivery by each of the parties
thereto of each of the other Transaction Documents to be executed and delivered
by it in connection herewith.

SECTION 4.2  Certification as to Representations and Warranties.  Each
Originator, by accepting the Purchase Price related to each purchase or
contribution of Receivables generated by such Originator, shall be deemed to
have certified that the representations and warranties of such Originator
contained in Article V, as from time to time amended in accordance with the
terms hereof, are true and correct in all material respects (unless such
representation or warranty contains a materiality qualification and, in such
case, such representation and warranty shall be true and correct as made) on and
as of such day, with the same effect as though made on and as of such day
(except for representations and warranties which apply to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (unless such representation or warranty contains a materiality
qualification and, in such case, such representation and warranty shall be true
and correct as made) as of such earlier date).

SECTION 4.3  Additional Originators.  Additional Persons may be added as
Originators hereunder, with the prior written consent of the Buyer, the
Administrative Agent and each Purchaser (which consents may be granted or
withheld in their sole discretion); provided that the following conditions are
satisfied or waived in writing by the Administrative Agent and each Purchaser on
or before the date of such addition:

(a)        the Servicer shall have given the Buyer, the Administrative Agent and
each Purchaser at least fifteen (15) days’ prior written notice of such proposed
addition and the identity of the proposed additional Originator and shall have
provided such other information with respect to such proposed additional
Originator as the Buyer, the Administrative Agent or any Purchaser may
reasonably request;

(b)        such proposed additional Originator shall have executed and delivered
to the Buyer, the Administrative Agent and each Purchaser an agreement
substantially in the form attached hereto as Exhibit C (a “Joinder Agreement”);

(c)        such proposed additional Originator shall have delivered to the
Buyer, the Administrative Agent (as the Buyer’s assignee) and each Purchaser
each of the documents with respect to such Originator described in Section 4.1,
in each case in form and substance satisfactory to the Buyer, the Administrative
Agent (as the Buyer’s assignee) and each Purchaser;

(d)        the Termination Date has not occurred; and





10

--------------------------------------------------------------------------------

 

 

(e)        no Event of Termination or Unmatured Event of Termination shall have
occurred and be continuing.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS

In order to induce the Buyer to enter into this Agreement and to make purchases
hereunder, each Originator (and solely with respect to Section 5.21, the Buyer)
hereby represents and warrants with respect to itself that each representation
and warranty concerning it or the Receivables sold by it hereunder that is
contained in the Receivables Purchase Agreement is true and correct, and hereby
makes the representations and warranties set forth in this Article V:  

SECTION 5.1  Existence and Power.  Such Originator (i) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization or formation, (ii) has full power and authority  under its
organizational documents and under the laws of the jurisdiction of its
organization or formation to own its properties and to conduct its business as
such properties are currently owned and such business is presently conducted and
(iii) is duly qualified to do business, is in good standing as a foreign entity
and has obtained all necessary licenses and approvals in all jurisdictions in
which the conduct of its business requires such qualification, licenses or
approvals, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

SECTION 5.2  Power and Authority; Due Authorization.  Such Originator (i) has
all necessary power and authority to (A) execute and deliver this Agreement and
the other Transaction Documents to which it is a party, (B) perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party and (C) grant a security interest in the Receivables and the Related
Rights to the Buyer on the terms and subject to the conditions herein provided
and (ii) has duly authorized by all necessary action such grant and the
execution, delivery and performance of, and the consummation of the transactions
provided for in, this Agreement and the other Transaction Documents to which it
is a party. 

SECTION 5.3  No Conflict or Violation.  The execution, delivery and performance
of, and the consummation of the transactions contemplated by, this Agreement and
the other Transaction Documents to which such Originator is a party, and the
fulfillment of the terms hereof and thereof, will not (i) conflict with, result
in any breach of any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under its organizational
documents or any indenture, sale agreement, credit agreement (including the
Credit Agreement), loan agreement, security agreement, mortgage, deed of trust
or other agreement or instrument to which such Originator is a party or by which
it or any of its properties is bound, (ii) result in the creation or imposition
of any Adverse Claim upon any of the Receivables or Related Rights pursuant to
the terms of any such indenture, credit agreement (including the Credit
Agreement), loan agreement, security agreement, mortgage, deed of trust or other
agreement or instrument, other than this Agreement and the other Transaction
Documents or (iii) conflict with or violate any Applicable Law, except to the
extent that any such conflict, breach, default, Adverse Claim or violation could
not reasonably be expected to have a Material Adverse Effect. 





11

--------------------------------------------------------------------------------

 

 

SECTION 5.4  Governmental Approvals.  Except where the failure to obtain or make
such authorization, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect, all authorizations, consents,
orders, licenses and approvals of, or other actions by, any Governmental
Authority that are required to be obtained by such Originator in connection with
the grant of a security interest in the Receivables and the Related Rights to
the Buyer hereunder or the due execution, delivery and performance by such
Originator of this Agreement or any other Transaction Document to which it is a
party and the consummation by such Originator of the transactions contemplated
by this Agreement and the other Transaction Documents to which it is a party
have been obtained or made and are in full force and effect.

SECTION 5.5  Valid Sale.  Each sale of Receivables and the Related Rights made
by such Originator pursuant to this Agreement shall constitute a valid sale (or,
with respect to the Contributing Originator, contribution), transfer and
assignment of Receivables and Related Rights to the Buyer, enforceable against
creditors of, and purchasers from, such Originator, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

SECTION 5.6  Binding Effect of Agreement.  This Agreement and each of the other
Transaction Documents to which it is a party constitute legal, valid and binding
obligations of such Originator, enforceable against such Originator in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

SECTION 5.7  Accuracy of Information.  All certificates, reports, statements,
documents and other information furnished to the Buyer, the Administrative Agent
or any other Purchaser Party by or on behalf of such Originator pursuant to any
provision of this Agreement or any other Transaction Document, or in connection
with or pursuant to any amendment or modification of, or waiver under, this
Agreement or any other Transaction Document, is, at the time the same are so
furnished, complete and correct in all material respects on the date the same
are furnished to the Buyer, the Administrative Agent or such other Purchaser
Party, and does not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

SECTION 5.8  Actions, Suits.  There is no action, suit, proceeding or
investigation pending or, to the best knowledge of such Originator, threatened,
against such Originator before any Governmental Authority and (ii) such
Originator is not subject to any order, judgment, decree, injunction,
stipulation or consent order of or with any Governmental Authority that, in the
case of either of the foregoing clauses (i) and (ii), (A) asserts the invalidity
of this Agreement or any other Transaction Document, (B) seeks to prevent the
grant of a security interest in any Receivable or Related Right by such
Originator to the Buyer, the ownership or acquisition by the Buyer of any
Receivables or Related Right or the consummation of any of the transactions
contemplated by this Agreement or any other Transaction Document, (C) seeks any
determination or ruling that could materially and adversely affect the
performance by such Originator of its obligations under, or the





12

--------------------------------------------------------------------------------

 

 

validity or enforceability of, this Agreement or any other Transaction Document
or (D) individually or in the aggregate for all such actions, suits, proceedings
and investigations could reasonably be expected to have a Material Adverse
Effect.

SECTION 5.9  No Material Adverse Effect.  Since June 30, 2018, there has been no
Material Adverse Effect with respect to such Originator.

SECTION 5.10  Names and Location.  Except as described in Schedule III, such
Originator has not used any corporate names, trade names or assumed names since
the date occurring five calendar years prior to the Closing Date other than its
name set forth on the signature pages hereto.  Such Originator is “located” (as
such term is defined in the applicable UCC) in the jurisdiction specified in
Schedule I and since the date occurring five calendar years prior to the Closing
Date, has not been “located” (as such term is defined in the applicable UCC) in
any other jurisdiction (except as specified in Schedule I).  The office(s) where
such Originator keeps its records concerning the Receivables is at the
address(es) set forth on Schedule II.

SECTION 5.11  Margin Stock.  Such Originator is not engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock in a manner that could reasonably
be expected to result in a violation of Regulations T, U and X of the Board of
Governors of the Federal Reserve System, and no Purchase Price payments or
proceeds under this Agreement will be used to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock.

SECTION 5.12  Eligible Receivables.  Each Receivable sold, transferred,
contributed or assigned hereunder is an Eligible Receivable on the date of sale,
transfer, contribution or assignment, unless otherwise specified in the first
Interim Report or Information Package that includes such Receivable.

SECTION 5.13  Credit and Collection Policy.  Such Originator has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable sold by it hereunder and each related Contract.

SECTION 5.14  Investment Company Act.  Such Originator is not an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act.

SECTION 5.15 Anti-Money Laundering/International Trade Law Compliance.  Such
Originator is not a Sanctioned Person.  Such Originator, either in its own right
or through any third party, (i) does not have any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (ii) neither does business in or with, nor
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (iii) does not engage in any dealings or transactions prohibited by any
Anti-Terrorism Law.

SECTION 5.16  Financial Condition. 

(a)        The audited consolidated balance sheets of the Parent and its
consolidated Subsidiaries as of December 31, 2017 and the related statements of
income and shareholders’





13

--------------------------------------------------------------------------------

 

 

equity of the Parent and its consolidated Subsidiaries for the fiscal year then
ended, copies of which have been furnished to the Administrative Agent and the
Purchasers, present fairly in all material respects the consolidated financial
position of the Parent and its consolidated Subsidiaries for the period ended on
such date, all in accordance with GAAP.

(b)        On the date hereof, and on the date of each purchase hereunder (both
before and after giving effect to such purchase), such Originator is, and will
be on such date, Solvent and no Insolvency Proceeding with respect to such
Originator is, or will be on such date, pending or threatened.

SECTION 5.17  Tax Status.  Such Originator has (i) timely filed all tax returns
(federal, state, foreign and local) required to be filed by it and (ii) paid, or
caused to be paid, all Taxes, assessments and other governmental charges, if
any, other than Taxes, assessments and other governmental charges being
contested in good faith by appropriate proceedings and as to which adequate
reserves have been provided in accordance with GAAP.

SECTION 5.18  ERISA.  

(a)        None of the following events or conditions, either individually or in
the aggregate, has occurred and has resulted, or is reasonably likely to result,
in a Material Adverse Effect: (a) a Reportable Event; (b) the determination that
any Pension Plan or Multiemployer Plan is considered an at-risk plan or a plan
in endangered or critical status within the meaning of Sections 430, 431 and 432
of the Code or Sections 303, 304 and 305 of ERISA; (c) any noncompliance with
the applicable provisions of ERISA or the Code; (d) a termination of a Pension
Plan (other than a standard termination pursuant to Section 4041(b) of ERISA);
(e) an Adverse Claim on the property of any Centric Party or any of their
respective ERISA Affiliates in favor of the PBGC or a Pension Plan; (f) the
present value of all benefit liabilities under any Pension Plan (based on the
assumptions used to determine required minimum contributions under Section 412
of the Code with respect to such Pension Plan), exceeds the value of the assets
of such Pension Plan, determined as of the most recent annual valuation date
applicable thereto for which a valuation has been completed; (g) a complete or
partial withdrawal from any Multiemployer Plan by any Centric Party or any of
their respective ERISA Affiliates or (h) the insolvency of any Multiemployer
Plan. There have been no transactions that resulted or could reasonably be
expected to result in any liability to any Centric Party or any of their
respective ERISA Affiliates under Section 4069 of ERISA or Section 4212(c) of
ERISA that would, singly or in the aggregate, constitute a Material Adverse
Effect.

(b)        Each of the Parent and the ERISA Affiliates is in compliance (i) with
all applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan
governed by the laws of a jurisdiction other than the United States and (ii)
with the terms of any such plan, except, in each case, for such noncompliance
that would not reasonably be expected to have a Material Adverse Effect.

SECTION 5.19  Bulk Sales Act.  No transaction contemplated by this Agreement
requires compliance by it with any bulk sales act or similar law.   

SECTION 5.20  No Fraudulent Conveyance.  No sale or contribution hereunder
constitutes a fraudulent transfer or conveyance under any United States federal
or applicable state bankruptcy





14

--------------------------------------------------------------------------------

 

 

or insolvency laws or is otherwise void or voidable under such or similar laws
or principles or for any other reason.

SECTION 5.21  Ordinary Course of Business.  Each of the Originators and the
Buyer represents and warrants as to itself that each remittance of Collections
by or on behalf of such Originator to the Buyer under this Agreement will have
been (i) in payment of an obligation incurred by such Originator in the ordinary
course of business or financial affairs of such Originator and the Buyer and
(ii) made in the ordinary course of business or financial affairs of such
Originator and the Buyer.

SECTION 5.22  Good Title; Perfection. 

(a)        Immediately preceding its sale or contribution of each Receivable
hereunder, such Originator was the owner of such Receivable and Related Rights
sold or contributed or purported to be sold or contributed, as the case may be,
free and clear of any Adverse Claims, and each such sale or contribution
hereunder constitutes a valid sale or contribution, transfer and assignment of
all of such Originator’s right, title and interest in, to and under the
Receivables and Related Rights sold or contributed by it, free and clear of any
Adverse Claims. 

(b)        On or before the date hereof and before the generation by such
Originator of any new Receivable to be sold, contributed or otherwise conveyed
hereunder, all financing statements and other documents, if any, required to be
recorded or filed in order to perfect and protect the Buyer’s security interest
in Receivables and Related Rights to be sold or otherwise conveyed hereunder
against all creditors of and purchasers from such Originator will have been duly
filed in each filing office necessary for such purpose, and all filing fees and
Taxes, if any, payable in connection with such filings shall have been paid in
full. 

(c)        Upon the creation of each new Receivable sold, contributed or
otherwise conveyed or purported to be conveyed hereunder and on the Closing Date
for then existing Receivables, the Buyer shall have a valid and perfected first
priority ownership or security interest in each Receivable sold to it hereunder,
free and clear of any Adverse Claim.

SECTION 5.23  Perfection Representations.  

(a)        This Agreement creates a valid and continuing ownership or security
interest in the Originator’s right, title and interest in, to and under the
Receivables and Related Rights which (A) security interest has been perfected
and is enforceable against creditors of and purchasers from such Originator and
(B) will be free of all Adverse Claims.

(b)        The Receivables constitute “accounts” or “general intangibles” within
the meaning of Section 9-102 of the UCC.

(c)        Prior to their sale or contribution to Buyer pursuant to this
Agreement, such Originator owned and had good and marketable title to the
Receivables and Related Rights free and clear of any Adverse Claim.





15

--------------------------------------------------------------------------------

 

 

(d)        All appropriate financing statements, financing statement amendments
and continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect (and continue
the perfection of) the sale and contribution of the Receivables and Related
Rights from each Originator to the Buyer pursuant to this Agreement.

(e)        Other than the ownership or security interest granted to the Buyer
pursuant to this Agreement, such Originator has not pledged, assigned, sold,
granted a security interest in (other than those released on the Closing Date),
or otherwise conveyed any of the Receivables or Related Rights except as
permitted by this Agreement and the other Transaction Documents.  Such
Originator has not authorized the filing of and is not aware of any financing
statements filed against such Originator that include a description of
collateral covering the Receivables and Related Rights other than any financing
statement (i) in favor of the Administrative Agent or (ii) that has been
terminated or amended to reflect the release of any security interest in the
Receivables and Related Rights.  Such Originator is not aware of any judgment
lien, ERISA lien or tax lien filings against such Originator.

(f)        Notwithstanding any other provision of this Agreement or any other
Transaction Document, the representations and warranties contained in this
Section 5.23 shall be continuing and remain in full force and effect until the
Final Payout Date.

SECTION 5.24  Reliance on Separate Legal Identity.  Such Originator acknowledges
that each of the Purchasers and the Administrative Agent are entering into the
Transaction Documents to which they are parties in reliance upon the Buyer’s
identity as a legal entity separate from such Originator.

SECTION 5.25  Opinions.  The facts regarding such Originator, the Receivables
sold or contributed by it hereunder, the Related Security and the related
matters set forth or assumed in each of the opinions of counsel delivered in
connection with this Agreement and the Transaction Documents are true and
correct in all material respects.

SECTION 5.26  Enforceability of Contracts.  Each Contract related to any
Receivable sold or contributed by such Originator hereunder is effective to
create, and has created, a legal, valid and binding obligation of the related
Obligor to pay the outstanding balance of such Receivable, enforceable against
the Obligor in accordance with its terms, without being subject to any defense,
deduction, offset or counterclaim and such Originator has fully performed its
obligations under such Contract except as may be limited by applicable
bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
regardless of whether enforceability is considered in a proceeding in equity or
at law.

SECTION 5.27  Nature of Pool Receivables.  All Pool Receivables:  (i) were
originated by such Originator in the ordinary course of its business, (ii) were
sold to Buyer for fair consideration and reasonably equivalent value and (iii)
represent all, or a portion of the purchase price of merchandise, insurance or
services within the meaning of Section 3(c)(5)(A) of the Investment Company
Act.  The purchase of Pool Receivables with the proceeds of Investments made
under





16

--------------------------------------------------------------------------------

 

 

the Receivables Purchase Agreement would constitute a “current transaction” for
purposes of Section 3(a)(3) of the Securities Act.

SECTION 5.28  Compliance with Applicable Laws.  Each Originator is in compliance
with the requirements of all laws, rules and regulations applicable to its
property or business operations, except in such instance where any failure to
comply therewith, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.29  Servicing Programs.  No material license or approval is required
for Servicer or Buyer’s use of any software or other computer program used by
such Originator in the servicing of the Receivables, other than those that have
been obtained and are in full force and effect.

SECTION 5.30  Adverse Change in Receivables.  Since June 30, 2018, there has
been no material adverse change in either the collectability or the payment
history of the Receivables originated by such Originator taken as a whole.

SECTION 5.31  Compliance with Transaction Documents.  Each Originator has
complied in all material respects with all of the terms, covenants and
agreements contained in the other Transaction Documents to which it is a party.

SECTION 5.32 GBG Account.  The GBG Account is in the name of GBG or the
Buyer.  No Collections held in the GBG Account are subject to any Adverse Claim
(other than that of the Receivables Financing Agent).  The GBG Account is not
subject to any account control agreement or similar agreement granting (or
purporting to grant) any Person (other than the Receivables Financing Agent or
the Administrative Agent) “control” (as defined in Section 9-104 of the UCC)
over the GBG Account.  The related depositary bank with respect to the GBG
Account is not exercising any setoff rights with respect to any amounts on
deposit in the GBG Account.[Reserved].

SECTION 5.33  Collection Agency Agreement.  

(i)         The Collection Agency Agreement is in full force and effect and
constitute valid and binding obligations of CIT, subject to bankruptcy,
insolvency, reorganization, moratorium or similar laws now or hereinafter in
effect relating to creditors’ right generally and to the application of the
equitable principles and the other parties thereto in accordance with its terms
and conditions.

(ii)        (A) CIT has performed all material obligations required to be
performed by it under the Collection Agency Agreement, and is not in material
breach or default, (B) no other party to the Collection Agency Agreement is in
material breach or default thereof and no Centric Party or any Affiliate thereof
is delinquent in the payment of any amounts owing thereunder and (C) no event or
circumstance has occurred which with the lapse of time or the giving of notice
or both would constitute a material breach or default by CIT or any other party
to the Collection Agency Agreement.

SECTION 5.34  Reaffirmation of Representations and Warranties by each
Originator.  On each day that a new Receivable is created, and when sold or
contributed to the Buyer hereunder, such Originator shall be deemed to have
certified that all representations and warranties set forth in this Article V
are true and correct in all material respects (unless such representation or
warranty contains a materiality qualification and, in such case, such
representation or warranty shall be true and correct as made) on and as of such
day (except for representations and warranties which apply as to an earlier
date, in which case such representations and warranties shall be true and
correct as of such earlier date).  Notwithstanding any other provision of this
Agreement or any other





17

--------------------------------------------------------------------------------

 

 

Transaction Document, the representations contained in this Article shall be
continuing and remain in full force and effect until the Final Payout Date.

ARTICLE VI
COVENANTS OF THE ORIGINATORS

SECTION 6.1  Covenants.  From the date hereof until the Final Payout Date, each
Originator will, unless the Administrative Agent and the Buyer shall otherwise
consent in writing, perform the following covenants:

(a)        Financial Reporting.  Each Originator will maintain a system of
accounting established and administered in accordance with GAAP, and each
Originator shall furnish to the Buyer, the Administrative Agent and each
Purchaser such information  as the Buyer, the Administrative Agent or any
Purchaser may from time to time reasonably request relating to such system to
such system to the extent related to the Receivables or Related Rights.

(b)        Notices.  Such Originator will notify the Buyer, Administrative Agent
and each Purchaser in writing of any of the following events promptly upon (but
in no event later than three (3) Business Days after) a Financial Officer or
other officer learning of the occurrence thereof, with such notice describing
the same, and if applicable, the steps being taken by the Person(s) affected
with respect thereto:

(i)         [Reserved].

(ii)        Representations and Warranties.  The failure of any representation
or warranty made or deemed made by such Originator under this Agreement or any
other Transaction Document to be true and correct in any material respect when
made.

(iii)      Litigation.  The institution of any litigation, arbitration
proceeding or governmental proceeding with respect to any Centric Party, that
with respect to any Person other than the Buyer, could reasonably be expected to
have a Material Adverse Effect.

(iv)       Adverse Claim.  (A) Any Person shall obtain an Adverse Claim upon
Receivables or Related Rights or any portion thereof, (B) any Person other than
an Originator, the Buyer, the Servicer or the Administrative Agent shall obtain
any rights or direct any action with respect to any Collection Account (or
related Lock-Box), (C) any Person other than the Buyer, the Servicer, the
Administrative Agent or the Receivables Financing Agent shall obtain any rights
or direct any action with respect to the GBG Account[reserved], (D) any Person
other than an Originator, the Buyer, the Servicer, the Administrative Agent or
CIT shall obtain any rights or direct any action with respect to any CIT Account
or (E) any Obligor shall receive any change in payment instructions with respect
to Pool Receivable(s) from a Person other than an Originator, the Servicer or
the Administrative Agent.

(v)        Name Changes.  At least thirty (30) days before any change in such
Originator’s name, jurisdiction of organization or any other change requiring
the amendment of UCC financing statements.





18

--------------------------------------------------------------------------------

 

 

(vi)       Change in Accountants or Accounting Policy.  Any change in (A) the
external accountants of such Originator or any other Centric Party or (B) any
material accounting policy of such Originator that is relevant to the
transactions contemplated by this Agreement or any other Transaction Document
(it being understood that any change to the manner in which such Originator
accounts for the Receivables shall be deemed “material” for such purpose).

(c)        Conduct of Business; Preservation of Existence.  Each Originator will
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and
will do all things necessary to preserve and keep in full force and effect its
existence and, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, its franchises, authority to do
business in each jurisdiction in which its business is conducted, licenses,
patents, trademarks, copyrights and other proprietary rights; provided however,
that nothing in this paragraph (c) shall prevent any transaction permitted by
paragraph (o) below or not otherwise prohibited by this Agreement or any other
Transaction Document.

(d)        Compliance with Laws.  Each Originator will comply with the
requirements of all Applicable Laws to which it may be subject, except in such
instance where any failure to comply therewith, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(e)        Furnishing of Information and Inspection of Receivables.  Each
Originator will furnish or cause to be furnished to the Buyer, the
Administrative Agent and each Purchaser from time to time such information with
respect to the Pool Receivables as the Buyer, the Administrative Agent or any
Purchaser may reasonably request.  Each Originator will, at such Originator’s
expense, during regular business hours with at least two (2) Business Days’
prior written notice, (i) permit the Buyer, the Administrative Agent and each
Purchaser or their respective agents or representatives to (A) examine and make
copies of and abstracts from all books and records relating to the Pool
Receivables or other Support Assets, (B) visit the offices and properties of
such Originator for the purpose of examining such books and records, and (C)
discuss matters relating to the Pool Receivables, the other Support Assets or
such Originator’s performance hereunder or under the other Transaction Documents
to which it is a party with any of the officers, directors, employees or
independent public accountants of such Originator having knowledge of such
matters and (ii) without limiting the provisions of clause (i) above, during
regular business hours, at such Originator’s expense upon at least two (2)
Business Days’ prior written notice from the Buyer or the Administrative Agent,
permit certified public accountants or other auditors acceptable to the Buyer or
the Administrative Agent, as applicable, to conduct a review of its books and
records with respect to such Pool Receivables and other Support Assets;
provided, that such Originator shall be required to reimburse the Buyer and the
Administrative Agent for (x) only two (2) such reviews pursuant to clause (i)
above in any twelve-month period and (y) only one (1) (or at any time during a
Level II Excess Leverage Period, two (2)) combined review of the Originators
pursuant to clause (ii) above in any twelve-month period, in either case unless
an Event of Termination has occurred and is continuing.

(f)        Payments on Receivables, Collection Accounts.  Each Originator will,
at all times, instruct all Obligors to deliver payments on the Pool Receivables
to (A) a Collection





19

--------------------------------------------------------------------------------

 

 

Account or a Lock-Box, or (B) (x) so long as each of the CIT Account Conditions
are then satisfied, a CIT Account, (y) so long as each of the Wells Exception
Account Conditions are then satisfied, a Wells Exception Account or (z) so long
as each of the HSBC Exception Account Conditions are then satisfied, a HSBC
Exception Account or (C) prior to the occurrence of the Blocked Account
Retitling Date, the GBG Account. Such Originator shall remit all Collections
received in the GBG Account to a Collection Account no later than five (5)
Business Days following receipt thereof.  Each Originator (or the Servicer on
its behalf) shall remit all collections received in any Wells Exception Account
directly to a Collection Account no later than one (1) Business Day following
receipt thereof.  Each Originator (or the Servicer on its behalf) shall remit
all collections received in any HSBC Exception Account directly to a Collection
Account no later than one (1) Business Day following receipt thereof; provided,
however, that so long as each of the HSBC Exception Account Conditions are then
satisfied, no Centric-BCBG Retail Collections received in any HSBC Exception
Account shall be required to be remitted to a Collection Account unless
requested by the Administrative Agent in writing. Each Originator (or the
Servicer on its behalf) and CIT shall remit all Collections received in any CIT
Account directly to a Collection Account no later than one (1) Business Day
following receipt thereof. Without the prior written consent of the
Administrative Agent, the Originators shall not terminate or change any standing
instruction given to CIT, Wells or HSBC with respect to the daily remittance of
Collections from any CIT Account, Wells Exception Account or HSBC Exception
Account to a Collection Account. Each Originator (or the Servicer on its behalf)
will at all times, maintain such books and records necessary to identify
Collections received from time to time on Pool Receivables and to segregate such
Collections from property of the Originators.  If any payments on the Pool
Receivables or other Collections are received by an Originator, the Buyer or the
Servicer, it shall hold (or cause such Originator, the Buyer or the Servicer to
hold) such payments in trust for the benefit of the Buyer (and the
Administrative Agent and the Purchasers as the Buyer’s assignees) and promptly
(but in any event within two (2) Business Days after receipt) remit such funds
into a Collection Account; provided, however, that so long as each of the HSBC
Exception Account Conditions are then satisfied, no Centric-BCBG Retail
Collections received in any HSBC Exception Account shall be required to be
remitted to a Collection Account unless requested by the Administrative Agent in
writing.  The Originators will enforce the terms of each applicable Account
Control Agreement. Each Originator shall not permit funds other than (i)
Collections on Pool Receivables and other Support Assets and (ii) Whitehall
Funding Collections to be deposited into the GBG Account. The Originators shall
not permit funds other than Collections on Pool Receivables and other Support
Assets are deposited into any Collection Account.  If such funds are
nevertheless deposited into any Collection Account, the Originators will cause
the Servicer to, within two (2) Business Days, identify and transfer such funds
to the appropriate Person entitled to such funds.  The Originators will not, and
will not permit any other Person to commingle Collections with any other funds;
provided,  however, that Collections may be commingled  (i) in the GBG Account
with GBG until required to be remitted to a Collection Account in accordance
with this Agreement and (ii) in any CIT Account with other funds until required
to be remitted to a Collection Account in accordance with this Agreement;
provided,  however, that any such commingling shall not derogate from such
Originator’s indemnification obligations with respect to commingling.  The
Originators shall only add (or permit the Servicer to add) a Collection Account
(or a related Lock-Box) or a Collection Account Bank to those listed in the
Receivables Purchase Agreement, if the Administrative Agent has received notice
of such addition and an executed and acknowledged copy of an Account Control
Agreement (or an amendment thereto) in form and substance acceptable to the
Administrative Agent from the applicable Collection Account Bank.  The
Originators shall only terminate (or permit the Servicer to terminate) a
Collection Account Bank or close a Collection Account (or a related Lock-Box) or
CIT Account, in each case, with the prior written consent of the Administrative
Agent.  The Originators shall ensure that no disbursements are made from any
Collection Account, other than such disbursements that are made at the direction
and for the account of the Buyer.





20

--------------------------------------------------------------------------------

 

 

(g)        Sales, Liens, etc.  Except as otherwise provided herein, no
Originator will sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
any Pool Receivable or other Related Rights, or assign any right to receive
income in respect thereof.

(h)        Extension or Amendment of Pool Receivables.  Except as otherwise
permitted by the Receivables Purchase Agreement, no Originator will, or will
permit the Servicer to, alter the delinquency status or adjust the Outstanding
Balance or otherwise modify the terms of any Pool Receivable in any material
respect, or amend, modify or waive, in any material respect, any term or
condition of any related Contract.  Each Originator shall at its expense, timely
and fully perform and comply in all material respects with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Pool Receivables, and timely and fully comply with the Credit and
Collection Policy with regard to each Pool Receivable and the related Contract.

(i)         Fundamental Changes.  Each Originator shall not make any change in
such Originator’s name, location or making any other change in such Originator’s
identity or corporate structure that could impair or otherwise render any UCC
financing statement filed in connection with this Agreement or the Receivables
Purchase Agreement “seriously misleading” as such term (or similar term) is used
in the applicable UCC, in each case, unless the Buyer and the Administrative
Agent have each (A) received 10 Business Days’ prior notice thereof, (B)
received executed copies of all documents, certificates and opinions (including,
without limitation, opinions relating to bankruptcy and UCC matters) as the
Buyer or the Administrative Agent shall reasonably request and (C) been
reasonably satisfied that all other action to perfect and protect the interests
of the Buyer and the Administrative Agent, on behalf of the Purchasers, in and
to the Receivables to be sold by it hereunder and other Related Rights, as
reasonably requested by the Buyer or the Administrative Agent shall have been
taken by, and at the expense of, such Originator (including the filing of any
UCC financing statements, the receipt of certificates and other requested
documents from public officials and all such other actions required pursuant to
Section 7.3).

(j)         Change in Credit and Collection Policy.  No Originator will make, or
direct the Servicer to make, any material change in the Credit and Collection
Policy that could be reasonably expected to impair the collectability of the
Pool Receivables without the prior written consent of the Administrative Agent
and the Majority Purchasers.  Promptly following any change in the Credit and
Collection Policy, the Originator will deliver a copy of the updated Credit and
Collection Policy to the Buyer, Administrative Agent and each Purchaser.

(k)        Books and Records.  Each Originator will maintain and implement (or
cause the Servicer to maintain and implement) administrative and operating
procedures (including (i) an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof and (ii) procedures to identify and track sales with respect
to, and collection on, Whitehall Funding Receivables), and keep and maintain all
documents, books, records, computer tapes and disks and other information
reasonably necessary or advisable for the collection of all Pool Receivables and
the identification and reporting of all Whitehall Funding Receivables (including
records adequate to permit the daily identification of each Pool Receivable





21

--------------------------------------------------------------------------------

 

 

and Whitehall Funding Receivable and all Collections of and adjustments to each
existing Pool Receivable and Whitehall Funding Receivables).

(l)         Ownership Interest, Etc.  Each Originator shall (and shall cause the
Servicer to), at its expense, take all action necessary or reasonably desirable
to (i) establish and maintain a valid and enforceable ownership or security
interest in the Pool Receivables, the Related Rights and Collections with
respect thereto, and a first priority perfected security interest in the Support
Assets, in each case free and clear of any Adverse Claim, in favor of the Buyer
(and the Administrative Agent (on behalf of the Purchasers), as the Buyer’s
assignee), including taking such action to perfect, protect or more fully
evidence the interest of the Buyer (and the Administrative Agent (on behalf of
the Purchasers), as the Buyer’s assignee) as the Buyer, the Administrative Agent
or any Purchaser may reasonably request and (ii) enable the Administrative Agent
(on behalf of the Secured Parties) to exercise and enforce their respective
rights and remedies under this Agreement or any other Transaction Document.  In
order to evidence the security interests of the Administrative Agent under this
Agreement, such Originator shall, from time to time take such action, or execute
and deliver such instruments as may be necessary (including, without limitation,
such actions as are reasonably requested by the Administrative Agent) to
maintain and perfect, as a first-priority interest, the Administrative Agent’s
security interest in the Receivables, Related Security and Collections.  Such
Originator shall, from time to time, within the time limits established by law,
prepare and present to the Administrative Agent for the Administrative Agent’s
authorization and approval, all financing statements, amendments, continuations
or initial financing statements in lieu of a continuation statement, or other
filings necessary to continue, maintain and perfect the Administrative Agent’s
security interest as a first-priority interest.  The Administrative Agent’s
approval of such filings shall authorize such Originator to file such financing
statements under the UCC without the signature of such Originator, any
Originator or the Administrative Agent where allowed by Applicable
Law.  Notwithstanding anything else in the Transaction Documents to the
contrary, such Originator shall not have any authority to file a termination,
partial termination, release, partial release, or any amendment that deletes the
name of a debtor or excludes Support Assets of any such financing statements
filed in connection with the Transaction Documents, without the prior written
consent of the Administrative Agent.

(m)       Further Assurances.  Each Originator hereby authorizes and hereby
agrees from time to time, at its own expense, promptly to execute (if necessary)
and deliver all further instruments and documents, and to take all further
actions, that may be necessary or desirable, or that the Buyer, the Servicer,
any Purchaser or the Administrative Agent may reasonably request, to perfect,
protect or more fully evidence the purchases and contributions made hereunder or
under the Receivables Purchase Agreement and/or security interest granted
pursuant to the Receivables Purchase Agreement or any other Transaction
Document, or to enable the Buyer or the Administrative Agent (on behalf of the
Purchasers) to exercise and enforce their respective rights and remedies
hereunder, under the Receivables Purchase Agreement or under any other
Transaction Document.  Without limiting the foregoing, such Originator hereby
authorizes, and will, upon the request of the Buyer or the Administrative Agent,
at such Originator’s own expense, execute (if necessary) and file such financing
statements or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary or desirable, or that the Buyer
or Administrative Agent may reasonably request, to perfect, protect or evidence
any of the foregoing.





22

--------------------------------------------------------------------------------

 

 

(n)        Mergers, Acquisitions, Sales, etc.  No Originator shall (i) be a
party to any merger, consolidation or other restructuring, except a merger,
consolidation or other restructuring where the Buyer, the Administrative Agent
and each Purchaser have each (A) received at least thirty (30) days’ prior
notice thereof, (B) received executed copies of all documents, certificates and
opinions (including, without limitation, opinions relating to bankruptcy and UCC
matters) as the Buyer or the Administrative Agent shall reasonably request and
(C) been satisfied that all other action to perfect and protect the interests of
the Buyer and the Administrative Agent, on behalf of the Purchasers, in and to
the Receivables to be sold by it hereunder and other Related Rights, as
reasonably requested by the Buyer or the Administrative Agent  shall have been
taken by, and at the expense of, such Originator (including the filing of any
UCC financing statements, the receipt of certificates and other requested
documents from public officials and all such other actions required pursuant to
Section 7.3) or (ii) directly or indirectly sell, transfer, assign, convey or
lease (A) whether in one or a series of transactions, all or substantially all
of its assets or (B) any Receivables or any interest therein (other than
pursuant to this Agreement). 

(o)        Frequency of Billing.  Prepare and deliver (or cause to be prepared
and delivered) invoices with respect to all Receivables in accordance with the
Credit and Collection Policies, but in any event no less frequently than as
required under the Contract related to such Receivable. 

(p)        Receivables Not to Be Evidenced by Promissory Notes or Chattel
Paper.  No Originator shall take any action to cause or permit any Receivable
created, acquired or originated by it to become evidenced by any “instrument” or
“chattel paper” (as defined in the applicable UCC) without the prior written
consent of the Buyer and the Administrative Agent. 

(q)        Anti-Money Laundering/International Trade Law Compliance.  Such
Originator will not become a Sanctioned Person.  Such Originator, either in its
own right or through any third party, will not (a) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the proceeds from the sale of the Receivables to fund any operations
in, finance any investments or activities in, or, make any payments to, a
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism
Law.  Such Originator shall comply with all Anti-Terrorism Laws.  Such
Originator shall promptly notify the Administrative Agent and each Purchaser in
writing upon the occurrence of a Reportable Compliance Event. 

(r)        Legend.  Each Originator (or the Servicer on its behalf) shall have
indicated on the most recent, and have taken all steps reasonably necessary to
ensure that there shall be placed on each subsequent, data processing report
that it generates which are of the type that a proposed purchaser or lender
would use to evaluate the Receivables, that the Receivables and related
Contracts have been sold in accordance with this Agreement and further sold by
Buyer pursuant to the Receivables Purchase Agreement, and none of the
Originators or Servicer shall change or remove such notation without the consent
of the Buyer and the Administrative Agent.





23

--------------------------------------------------------------------------------

 

 

(s)        Federal Assignment of Claims Act; Etc.  If requested by the
Administrative Agent or the Buyer following the occurrence of an Event of
Termination, the Originator shall prepare and make any filings under the Federal
Assignment of Claims Act (or any other similar applicable law) with respect to
Receivables owing by Governmental Authorities, that are necessary or desirable
in order for the Administrative Agent to enforce such Receivables against the
Obligor thereof.

(t)         Buyer’s Tax Status.  Neither Centric nor any Originator shall take
or cause any action to be taken that could result in the Buyer (i) being treated
other than as a “disregarded entity” within the meaning of U.S. Treasury
Regulation § 301.7701-3 for U.S. federal income tax purposes that is wholly
owned by a “United States person” (within the meaning of Section 7701(a)(30) of
the Code), (ii) becoming an association taxable as a corporation or a publicly
traded partnership taxable as a corporation for U.S. federal income tax purposes
or (iii) becoming subject to any Tax in any jurisdiction outside the United
States.

(u)        Insurance.  Such Originator will maintain in effect, at such
Originator’s expense, such casualty and liability insurance as such Originator
deems appropriate in its good faith business judgment.

(v)        Intercompany Loan Agreements, Etc.  Such Originator will not sell,
assign (by operation of law or otherwise) or otherwise dispose of, or grant any
option with respect to, or create or suffer to exist any Adverse Claim upon
(including, without limitation, the filing of any financing statement) or with
respect to, any Intercompany Loan Agreement or any Intercompany Loan other than
any Adverse Claim in favor of the First Lien Collateral Agent and/or the Second
Lien Collateral Agent so long as the No Proceeding Letter is then in full force
and effect and each of the First Lien Collateral Agent and Second Lien
Collateral Agent is a party thereto.

(w)       Other Additional Information. Such Originator will provide to the
Administrative Agent and the Purchasers such information and documentation as
may reasonably be requested by the Administrative Agent or any Purchaser from
time to time for purposes of compliance by the Administrative Agent or such
Purchaser with applicable laws (including without limitation the PATRIOT Act and
other “know your customer” and anti-money laundering rules and regulations), and
any policy or procedure implemented by the Administrative Agent or such
Purchaser to comply therewith.

(x)        Collection Agency Agreement.  Such Originator shall (i) promptly and
faithfully observe and perform all of the material terms, covenants, conditions
and provisions of the Collection Agency Agreement to be observed and performed
by it, at the times set forth therein, if any, (ii) not do, permit, suffer or
refrain from doing anything could reasonably be expected to result in a default
under or breach of any of the terms of the Collection Agency Agreement, (iii)
not cancel, surrender, modify, amend, waive or release the Collection Agency
Agreement in any respect or any term, provision or right thereunder in any
respect, or consent to or permit to occur any of the foregoing, except with the
prior written consent of the Administrative Agent, (iv) give the Buyer and
Administrative Agent prompt written notice of any material breach of any
obligation, or any default, by any party under the Collection Agency Agreement
and (v) furnish to the Buyer and Administrative Agent, promptly following the
request of the Buyer or Administrative Agent, such information and evidence as
the Buyer or Administrative Agent may





24

--------------------------------------------------------------------------------

 

 

require from time to time concerning the observance, performance and compliance
by the Centric Parties or the other party or parties thereto with the terms,
covenants or provisions of the Collection Agency Agreement.

SECTION 6.2  Separateness Covenants.  Each Originator hereby acknowledges that
this Agreement and the other Transaction Documents are being entered into in
reliance upon the Buyer’s identity as a legal entity separate from such
Originator and its Affiliates.  Therefore, from and after the date hereof, each
Originator shall take all reasonable steps necessary to make it apparent to
third Persons that the Buyer is an entity with assets and liabilities distinct
from those of such Originator and any other Person, and is not a division of
such Originator, its Affiliates or any other Person.  Without limiting the
generality of the foregoing and in addition to and consistent with the other
covenants set forth herein, such Originator shall take such actions as shall be
required in order that:

(a)        such Originator shall not be involved in the day to day management of
the Buyer;

(b)        such Originator shall maintain separate records and books of account
from the Buyer and otherwise will observe corporate formalities and have a
separate area from the Buyer for its business (which may be located at the same
address as the Buyer, and, to the extent that it and the Buyer have offices in
the same location, there shall be a fair and appropriate allocation of overhead
costs between them, and each shall bear its fair share of such expenses);

(c)        the financial statements and books and records of such Originator
shall be prepared after the date of creation of the Buyer to reflect and shall
reflect the separate existence of the Buyer; provided, that the Buyer’s assets
and liabilities may be included in a consolidated financial statement issued by
an Affiliate of the Buyer; provided,  however, that any such consolidated
financial statement or the notes thereto shall make clear that the Buyer’s
assets are not available to satisfy the obligations of such Affiliate;

(d)        except as permitted by the Receivables Purchase Agreement, (i) such
Originator shall maintain its assets (including, without limitation, deposit
accounts) separately from the assets (including, without limitation, deposit
accounts) of the Buyer and (ii) the Buyer’s assets, and records relating
thereto, have not been, are not, and shall not be, commingled with those of the
Buyer;

(e)        such Originator shall not act as an agent for the Buyer (except in
the capacity of Servicer or a Sub-Servicer);

(f)        such Originator shall not conduct any of the business of the Buyer in
its own name (except in the capacity of Servicer or a Sub-Servicer);

(g)        such Originator shall not pay any liabilities of the Buyer out of its
own funds or assets;

(h)        such Originator shall maintain an arm’s-length relationship with the
Buyer;





25

--------------------------------------------------------------------------------

 

 

(i)         such Originator shall not assume or guarantee or become obligated
for the debts of the Buyer or hold out its credit as being available to satisfy
the obligations of the Buyer;

(j)         such Originator shall not acquire obligations of the Buyer (other
than the Intercompany Loan Agreements  and the Intercompany Loans);

(k)        such Originator shall allocate fairly and reasonably overhead or
other expenses that are properly shared with the Buyer, including, without
limitation, shared office space;

(l)         such Originator shall identify and hold itself out as a separate and
distinct entity from the Buyer;

(m)       such Originator shall correct any known misunderstanding respecting
its separate identity from the Buyer;

(n)        such Originator shall not enter into, or be a party to, any
transaction with the Buyer, except in the ordinary course of its business and on
terms which are intrinsically fair and not less favorable to it than would be
obtained in a comparable arm’s-length transaction with an unrelated third party;

(o)        such Originator shall not pay the salaries of the Buyer’s employees,
if any; and

(p)        to the extent not already covered in paragraphs (a) through (o)
above, such Originator shall comply and/or act in accordance with all of the
other separateness covenants set forth in Section 7.03 of the Receivables
Purchase Agreement.

SECTION 6.3   Buyer’s Covenant.  The Buyer shall comply in all material respects
with its organizational documents and the Transaction Documents to which it is a
party.

ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS
IN RESPECT OF RECEIVABLES

SECTION 7.1  Rights of the Buyer.   Each Originator hereby authorizes the Buyer,
the Servicer or their respective designees or assignees under this Agreement or
the Receivables Purchase Agreement (including, without limitation, the
Administrative Agent) to take any and all steps in such Originator’s name
necessary or desirable, in their respective determination, to collect all
amounts due under any and all Receivables sold, contributed or otherwise
conveyed or purported to be conveyed by it hereunder, including, without
limitation, endorsing the name of such Originator on checks and other
instruments representing Collections and enforcing such Receivables and the
provisions of the related Contracts that concern payment and/or enforcement of
rights to payment; provided,  however, the Administrative Agent shall not take
any of the foregoing actions unless the Termination Date or an Event of
Termination has occurred and is continuing.





26

--------------------------------------------------------------------------------

 

 

SECTION 7.2  Responsibilities of the Originators.  Anything herein to the
contrary notwithstanding:

(a)        Each Originator shall perform its obligations hereunder, and the
exercise by the Buyer or its designee of its rights hereunder shall not relieve
such Originator from such obligations.

(b)        None of the Buyer, the Servicer, the Purchasers or the Administrative
Agent shall have any obligation or liability to any Obligor or any other third
Person with respect to any Receivables, Contracts related thereto or any other
related agreements, nor shall the Buyer, the Servicer, the Purchasers or the
Administrative Agent be obligated to perform any of the obligations of such
Originator thereunder.

(c)        Each Originator hereby grants to the Buyer and the Administrative
Agent an irrevocable power-of-attorney, with full power of substitution, coupled
with an interest, during the occurrence and continuation of an Event of
Termination to take in the name of such Originator all steps necessary or
advisable to endorse, negotiate or otherwise realize on any writing or other
right of any kind held or transmitted by such Originator or transmitted or
received by the Buyer or the Administrative Agent (whether or not from such
Originator) in connection with any Receivable sold, contributed or otherwise
conveyed or purported to be conveyed by it hereunder or Related Right.

SECTION 7.3  Further Action Evidencing Purchases.  On or prior to the Closing
Date, each Originator shall mark its master data processing records evidencing
Pool Receivables and Contracts with a legend, acceptable to the Buyer and the
Administrative Agent, evidencing that the Pool Receivables have been transferred
in accordance with this Agreement and none of the Originators or Servicer shall
change or remove such notation without the consent of the Buyer and the
Administrative Agent.  Each Originator agrees that from time to time, at its
expense, it will promptly execute and deliver all further instruments and
documents, and take all further action that the Buyer, the Servicer, the
Administrative Agent or any Purchaser may reasonably request in order to
perfect, protect or more fully evidence the Receivables and Related Rights
purchased by or contributed to the Buyer hereunder, or to enable the Buyer to
exercise or enforce any of its rights hereunder or under any other Transaction
Document.  Without limiting the generality of the foregoing, upon the request of
the Buyer, the Administrative Agent or any Purchaser, such Originator will
execute (if applicable), authorize and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate.  Each Originator
hereby authorizes the Buyer or its designee or assignee (including, without
limitation, the Administrative Agent) to file one or more financing or
continuation statements, and amendments thereto and assignments thereof,
relative to all or any of the Receivables and Related Rights sold or otherwise
conveyed or purported to be conveyed by it hereunder and now existing or
hereafter generated by such Originator.  If any Originator fails to perform any
of its agreements or obligations under this Agreement, the Buyer or its designee
or assignee (including, without limitation, the Administrative Agent) may (but
shall not be required to) itself perform, or cause the performance of, such
agreement or obligation, and the expenses of the Buyer or its designee or
assignee (including, without limitation, the Administrative Agent) incurred in
connection therewith shall be payable by such Originator.





27

--------------------------------------------------------------------------------

 

 

SECTION 7.4  Application of Collections.  Any payment by an Obligor in respect
of any indebtedness owed by it to any Originator shall, except as otherwise
specified by such Obligor or required by Applicable Law and unless otherwise
instructed by the Servicer (with the prior written consent of the Administrative
Agent) or the Administrative Agent, be applied as a Collection of any Receivable
or Receivables of such Obligor to the extent of any amounts then due and payable
thereunder (such application to be made starting with the oldest outstanding
Receivable or Receivables) before being applied to any other indebtedness of
such Obligor.

SECTION 7.5  Performance of Obligations.  Each Originator shall (i) perform all
of its obligations under the Contracts related to the Receivables generated by
such Originator to the same extent as if interests in such Receivables had not
been transferred hereunder, and the exercise by the Buyer or the Administrative
Agent of its rights hereunder shall not relieve any Originator from any such
obligations and (ii) pay when due any Taxes, including, without limitation, any
sales Taxes payable in connection with the Receivables generated by such
Originator and their creation and satisfaction.

ARTICLE VIII
REMEDIES FOLLOWING PURCHASE AND SALE TERMINATION DATE

SECTION 8.1  Termination.  Upon the occurrence of the Purchase and Sale
Termination Date, the Purchase Facility shall be automatically terminated.

SECTION 8.2  Remedies Cumulative.  Upon any termination of the Purchase Facility
pursuant to Section 8.1 unless and until the Final Payout Date has occurred, the
Buyer (and the Administrative Agent as Buyer’s assignee) shall have, in addition
to all other rights and remedies under this Agreement, all other rights and
remedies of a secured party upon default provided under the UCC of each
applicable jurisdiction and other Applicable Laws, which rights shall be
cumulative.

ARTICLE IX
INDEMNIFICATION

SECTION 9.1  Indemnities by the Originators.  Without limiting any other rights
that the Buyer may have hereunder or under Applicable Law, each Originator and
Centric, jointly and severally, hereby agrees to indemnify the Buyer, each of
its officers, directors, employees, agents, employees and respective assigns,
the Administrative Agent and each Purchaser (each of the foregoing Persons being
individually called a “Purchase and Sale Indemnified Party”), forthwith on
demand, from and against any and all damages, claims, losses, judgments,
liabilities, penalties and related costs and expenses (including reasonable
Attorney Costs) (all of the foregoing being collectively called “Purchase and
Sale Indemnified Amounts”) awarded against or incurred by any of them arising
out of, relating to or in connection with:

(a)        the breach of any representation, warranty or statement made or
deemed made by such Originator (or any employee, officer or agent of such
Originator) under or in connection with this Agreement or any of the other
Transaction Documents, or any information or report delivered by or on behalf of
such Originator pursuant hereto or thereto which shall have been untrue or
incorrect when made or deemed made or delivered;





28

--------------------------------------------------------------------------------

 

 

(b)        the transfer by such Originator of any interest in any Pool
Receivable or Related Right other than the transfer of any Pool Receivable and
Related Security to the Buyer pursuant to this Agreement and the grant of a
security interest to the Buyer pursuant to this Agreement;

(c)        the failure by such Originator to comply with the terms of any
Transaction Document or with any Applicable Law with respect to any Pool
Receivable or the related Contract; or the failure of any Pool Receivable or the
related Contract to conform to any such Applicable Law;

(d)        the lack of an enforceable ownership interest, or a first priority
perfected lien, in the Pool Receivables (and all Related Security) originated by
such Originator against all Persons (including any bankruptcy trustee or similar
Person), in either case, free and clear of any Adverse Claim;

(e)        the failure to have filed, or any delay in filing, financing
statements, financing statement amendments, continuation statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Laws with respect to any Pool Receivable or the Related Rights;

(f)        any suit or claim related to the Pool Receivables originated by such
Originator (including any products liability or environmental liability claim
arising out of or in connection with the property, products or services that are
the subject of any Pool Receivable originated by such Originator);

(g)        any dispute, claim, offset or defense (other than discharge in
bankruptcy) of the Obligor to the payment of any Receivable in the Receivables
Pool (including, without limitation, a defense based on such Receivable’s or the
related Contract’s not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms) or any other claim
resulting from the sale of the property, products or services giving rise to
such Receivable or the furnishing or failure to furnish such property, products
or services;

(h)        any failure of such Originator to perform any of its duties or
obligations in accordance with the provisions hereof and of each other
Transaction Document related to Pool Receivables or to timely and fully comply
with the Credit and Collection Policy in regard to each Pool Receivable;

(i)         the commingling of Collections of Pool Receivables at any time with
other funds, including any commingling in the GBGWells Exception Account, HSBC
Exception Account or any CIT Account;

(j)         the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness;

(k)        any investigation, litigation or proceeding (actual or threatened)
related to this Agreement or any other Transaction Document or in respect of any
Pool Receivable or any Related Rights;





29

--------------------------------------------------------------------------------

 

 

(l)         any claim brought by any Person other than a Purchase and Sale
Indemnified Party arising from any activity by such Originator or any Affiliate
of such Originator in servicing, administering or collecting any Pool
Receivable;

(m)       the failure by such Originator to pay when due any Taxes, including,
without limitation, sales, excise or personal property Taxes;

(n)        any investigation, litigation, dispute or proceeding (actual or
threatened) related to (A) the GBGany Wells Exception Account, any HSBC
Exception Account or any CIT Account or any amounts on deposit therein or (B)
any Intercreditor Agreement;

(o)        any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Pool Receivable
(including, without limitation, a defense based on such Pool Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or the rendering of services related to such
Pool Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;

(p)        any product liability claim arising out of or in connection with
goods or services that are the subject of any Receivable generated by such
Originator;

(q)        any Tax or governmental fee or charge, all interest and penalties
thereon or with respect thereto, and all out-of-pocket costs and expenses,
including without limitation Attorney Costs in defending against the same, which
are required to be paid by reason of the purchase or ownership of the
Receivables generated by such Originator or any Related Rights connected with
any such Receivables;

(r)        any liability under Section 4.03 of the Receivables Purchase
Agreement; or

(s)        any action taken by the Administrative Agent as attorney-in-fact for
such Originator pursuant to this Agreement or any other Transaction Document to
the extent such actions were taken in accordance with Applicable Law;

provided that such indemnity shall not be available to any Purchase and Sale
Indemnified Party to the extent that such losses, claims, damages, liabilities
or related expenses (x) are determined by a court of competent jurisdiction in a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of a Purchase and Sale Indemnified Party or (y) constitute
recourse with respect to a Pool Receivable by reason of the bankruptcy or
insolvency, or the financial or credit condition or financial default, of the
related Obligor.

Notwithstanding anything to the contrary in this Agreement, solely for purposes
of such Originator’s indemnification obligations in this Article IX, any
representation, warranty or covenant qualified by the occurrence or
non-occurrence of a material adverse effect or similar concepts of materiality
shall be deemed to be not so qualified.

If for any reason the foregoing indemnification is unavailable to any Purchase
and Sale Indemnified Party or insufficient to hold it harmless, then the
Originators, jointly and severally,





30

--------------------------------------------------------------------------------

 

 

shall contribute to the amount paid or payable by such Purchase and Sale
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative economic interests of such
Originator and its Affiliates, on the one hand, and such Purchase and Sale
Indemnified Party, on the other hand, in the matters contemplated by this
Agreement as well as the relative fault of such Originator and its Affiliates
and such Purchase and Sale Indemnified Party with respect to such loss, claim,
damage or liability and any other relevant equitable considerations.  The
reimbursement, indemnity and contribution obligations of such Originator under
this Section shall be in addition to any liability which such Originator may
otherwise have, shall extend upon the same terms and conditions to Purchase and
Sale Indemnified Party, and shall be binding upon and inure to the benefit of
any successors, assigns, heirs and personal representatives of such Originator
and the Purchase and Sale Indemnified Parties.  Any indemnification or
contribution under this Section shall survive the termination of this Agreement.

ARTICLE X
MISCELLANEOUS

SECTION 10.1  Amendments, etc.

(a)        The provisions of this Agreement may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
executed by the Buyer, the Servicer and each Originator, with the prior written
consent of the Administrative Agent and the Majority Purchasers.

(b)        No failure or delay on the part of the Buyer, the Servicer, any
Originator, the Administrative Agent or any third-party beneficiary in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or
right.  No notice to or demand on the Buyer, the Servicer or any Originator in
any case shall entitle it to any notice or demand in similar or other
circumstances.  No waiver or approval by the Buyer, the Administrative Agent or
the Servicer under this Agreement shall, except as may otherwise be stated in
such waiver or approval, be applicable to subsequent transactions.  No waiver or
approval under this Agreement shall require any similar or dissimilar waiver or
approval thereafter to be granted hereunder.

(c)        The Transaction Documents contain a final and complete integration of
all prior expressions by the parties hereto with respect to the subject matter
thereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter thereof, superseding all prior oral or written
understandings.

SECTION 10.2  Notices, etc.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile or electronic mail communication) and shall be delivered or sent by
facsimile, electronic mail, or by overnight mail, to the intended party at the
mailing or electronic mail address or facsimile number of such party set forth
under its name on Schedule IV hereof or at such other address or facsimile
number as shall be designated by such party in a written notice to the other
parties hereto or in the case of the Administrative Agent or any Purchaser, at
their respective address for notices pursuant to the Receivables Purchase
Agreement.  All such notices and communications shall be effective (i) if





31

--------------------------------------------------------------------------------

 

 

delivered by overnight mail, when received, and (ii) if transmitted by facsimile
or electronic mail, when sent, receipt confirmed by telephone or electronic
means.

SECTION 10.3  No Waiver; Cumulative Remedies.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.  Without limiting
the foregoing, Centric and each Originator hereby authorizes the Buyer, the
Administrative Agent and each Purchaser (collectively, the “Set-off Parties”),
at any time and from time to time, to the fullest extent permitted by law, to
set off, against any obligations of Centric or such Originator to such Set-off
Party arising in connection with the Transaction Documents (including, without
limitation, amounts payable pursuant to Section 9.1) that are then due and
payable or that are not then due and payable but have accrued, any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and any and all indebtedness at any time owing by, any Set-off Party to
or for the credit or the account of Centric or such Originator.

SECTION 10.4  Binding Effect; Assignability.  This Agreement shall be binding
upon and inure to the benefit of the Buyer and each Originator and their
respective successors and permitted assigns.  No Originator may assign any of
its rights hereunder or any interest herein without the prior written consent of
the Buyer, the Administrative Agent and each Purchaser, except as otherwise
herein specifically provided.  This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until such time as the parties hereto
shall agree.  The rights and remedies with respect to any breach of any
representation and warranty made by any Originator pursuant to Article V and the
indemnification and payment provisions of Article IX and Section 10.6 shall be
continuing and shall survive any termination of this Agreement.

SECTION 10.5  Governing Law.  THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF), EXCEPT TO THE EXTENT THAT THE
PERFECTION OF A SECURITY INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

SECTION 10.6  Costs, Expenses and Taxes.  In addition to the obligations of the
Originators under Article IX, each Originator, severally and for itself alone,
and Centric, jointly and severally with each Originator, agrees to pay on
demand:

(a)        to the Buyer (and any successor and permitted assigns thereof) and
any third-party beneficiary of the Buyer’s rights hereunder all reasonable
documented out-of-pocket costs and expenses in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement (together
with all amendments, restatements, supplements, consents and waivers, if any,
from time to time hereto), including, without limitation, (i) the Attorney Costs
for the Buyer (and any successor and permitted assigns thereof) and any
third-party beneficiary of the Buyer’s rights hereunder with respect thereto and
with respect to advising any such Person as to their rights and remedies under
this Agreement and the other Transaction





32

--------------------------------------------------------------------------------

 

 

Documents and (ii) reasonable and documented accountants’, auditors’ and
consultants’ fees and expenses for the Buyer (and any successor and permitted
assigns thereof) and any third-party beneficiary of the Buyer’s rights hereunder
incurred in connection with the administration and maintenance of this Agreement
or advising any such Person as to their rights and remedies under this Agreement
or as to any actual or reasonably claimed breach of this Agreement or any other
Transaction Document;

(b)        to the Buyer (and any successor and permitted assigns thereof) and
any third-party beneficiary of the Buyer’s rights hereunder all reasonable
out-of-pocket costs and expenses (including reasonable Attorney Costs), of any
such Person incurred in connection with the enforcement of any of their
respective rights or remedies under the provisions of this Agreement and the
other Transaction Documents; and

(c)        all stamp, franchise and other Taxes and fees payable in connection
with the execution, delivery, filing and recording of this Agreement or the
other Transaction Documents to be delivered hereunder, and agrees to indemnify
each Purchase and Sale Indemnified Party against any liabilities with respect to
or resulting from any delay in paying or omitting to pay such Taxes and fees.

SECTION 10.7  CONSENT TO JURISDICTION.  (a) EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT
SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND EACH PARTY
HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED, IN EACH CASE, IN SUCH NEW YORK STATE
COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT THEY MAY EFFECTIVELY DO
SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING.  THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(b)        EACH PARTY HERETO CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT AT
ITS ADDRESS SPECIFIED IN SCHEDULE IV.  NOTHING IN THIS SECTION 10.7 SHALL AFFECT
THE RIGHT OF THE PARTIES HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

SECTION 10.8  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.





33

--------------------------------------------------------------------------------

 

 

SECTION 10.9  Captions and Cross References; Incorporation by Reference.  The
various captions (including, without limitation, the table of contents) in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement.  References in this Agreement
to any underscored Article, Section, Schedule or Exhibit are to such Article,
Section, Schedule or Exhibit of this Agreement, as the case may be.  The
Schedules and Exhibits hereto are hereby incorporated by reference into and made
a part of this Agreement.

SECTION 10.10  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

SECTION 10.11  Acknowledgment and Agreement.  By execution below, each
Originator expressly acknowledges and agrees that all of the Buyer’s rights,
title, and interests in, to, and under this Agreement (but not its obligations),
shall be assigned by the Buyer to the Administrative Agent (for the benefit of
the Purchasers) pursuant to the Receivables Purchase Agreement, and each
Originator consents to such assignment.  Each of the parties hereto acknowledges
and agrees that the Purchasers and the Administrative Agent are third-party
beneficiaries of the rights of the Buyer arising hereunder and under the other
Transaction Documents to which any Originator is a party, and notwithstanding
anything to the contrary contained herein or in any other Transaction Document,
during the occurrence and continuation of an Event of Termination under the
Receivables Purchase Agreement, the Administrative Agent, and not the Buyer,
shall have the sole right to exercise all such rights and related remedies.

SECTION 10.12  No Proceeding.  Each Originator hereby agrees that it will not
institute, or join any other Person in instituting, against the Buyer any
Insolvency Proceeding for at least one year and one day following the Final
Payout Date.  Each Originator further agrees that notwithstanding any provisions
contained in this Agreement to the contrary, the Buyer shall not, and shall not
be obligated to, pay any amount in respect of any Intercompany Loan, any
Intercompany Loan Agreement or otherwise to such Originator pursuant to this
Agreement unless the Buyer has received funds which may, subject to Section 3.01
of the Receivables Purchase Agreement, be used to make such payment.  Any amount
which the Buyer does not pay pursuant to the operation of the preceding sentence
shall not constitute a claim (as defined in §101 of the Bankruptcy Code) against
or corporate obligation of the Buyer by such Originator for any such
insufficiency unless and until the provisions of the foregoing sentence are
satisfied.  The agreements in this Section 10.12 shall survive any termination
of this Agreement.

SECTION 10.13  Mutual Negotiations.  This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same.  Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.





34

--------------------------------------------------------------------------------

 

 

SECTION 10.14  Joint and Several Liability.  Each of the representations,
warranties, covenants, obligations, indemnities and other undertakings of any
Originator hereunder shall be made jointly and severally, and are joint and
several liabilities of each of the Originators hereunder.

SECTION 10.15 Severability.  Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. 

[Signature Pages Follow]

 

 



35

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

 

 

SPRING FUNDING, LLC,

 

as Buyer

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

CENTRIC BRANDS INC. (f/k/a DIFFERENTIAL BRANDS GROUP INC.),
as Servicer

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

AMERICAN MARKETING ENTERPRISES INC.,

 

BRIEFLY STATED INC.,

 

F&T APPAREL LLC,

 

CENTRIC ACCESSORIES GROUP LLC,

 

CENTRIC BEAUTY LLC,

 

CENTRIC DENIM USA, LLC,

 

CENTRIC JEWELRY INC.

 

CENTRIC SOCKS LLC

 

CENTRIC WEST LLC

 

KHQ INVESTMENT LLC

 

ROSETTI HANDBAGS AND ACCESSORIES, LTD.

 

VZI INVESTMENT CORP.

 

DFBG SWIMS LLC

 

CENTRIC-BCBG LLC

 

HUDSON CLOTHING LLC

 

ROBERT GRAHAM DESIGNS LLC

CENTRIC-BCBG RETAIL LLC, each as an Originator

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 



 

S-1

Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

 

 

Schedule I


LIST AND LOCATION OF EACH ORIGINATOR


 

 

Originator

Location

American Marketing Enterprises Inc.

New York

Briefly Stated Inc.

New York

F&T Apparel LLC

Delaware

Centric Accessories Group LLC

Delaware

Centric Beauty LLC

Delaware

Centric Denim USA, LLC

Delaware

Centric Jewelry Inc.

Delaware

Centric Socks LLC

Delaware

Centric West LLC

Delaware

KHQ Investment LLC

Delaware

Rosetti Handbags and Accessories, Ltd.

Delaware

VZI Investment Corp.

Delaware

DFBG Swims LLC

Delaware

Centric-BCBG LLC

Delaware

Hudson Clothing LLC

California

Robert Graham Designs LLC

New York

Centric-BCBG Retail LLC

Delaware

 

 

Schedule I-1

Purchase and Sale Agreement

 

--------------------------------------------------------------------------------